Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 1 of 89 PageID #: 126



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



  DONALD KOOKER, Derivatively on                       Civil Action No. 1:19-cv-01299-CFC
  Behalf of HECLA MINING COMPANY,

                            Plaintiff,

  v.

  PHILLIPS S. BAKER, JR., LINDSAY A.                   AMENDED VERIFIED
  HALL, LAWRENCE P. RADFORD,                           STOCKHOLDER DERIVATIVE
  THEODORE CRUMLEY, CATHERINE J.                       COMPLAINT FOR VIOLATIONS OF
  BOGGS, GEORGE R. JOHNSON, GEORGE                     FEDERAL SECURITIES LAWS,
                                                       BREACH OF FIDUCIARY DUTY,
  R. NETHERCUTT, JR., STEPHEN F.
                                                       WASTE OF CORPORATE ASSETS,
  RALBOVSKY, TERRY V. ROGERS, and                      AND UNJUST ENRICHMENT
  CHARLES B. STANLEY,

                            Defendants,

  and
                                                       JURY DEMAND
  HECLA MINING COMPANY, a Delaware
  corporation,

                            Nominal Defendant.


        Plaintiff Donald Kooker (“Plaintiff”), by his attorneys, submits this Amended Verified

Stockholder Derivative Complaint for Violations of Federal Securities Laws, Breach of Fiduciary

Duty, Waste of Corporate Assets, and Unjust Enrichment, derivatively for the benefit of Nominal

Defendant Hecla Mining Company (“Hecla” or the “Company”). Plaintiff bases his allegations on

personal knowledge and, as to all other matters outside his personal knowledge, upon information

and belief based on the investigation of counsel, which includes without limitation: (i) review and

analysis of public filings with the United States Securities and Exchange Commission (“SEC”);

(ii) review and analysis of filings in federal court, including pleadings in the related securities fraud

class actions, Batter v. Hecla Mining Company, C.A. 1:19-cv-04883-ALC (S.D.N.Y.) (filed
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 2 of 89 PageID #: 127



May 24, 2019) and Bhattacharya v. Hecla Mining Company, C.A. 1:19-cv-05719 (S.D.N.Y.) (filed

June 18, 2019) (the “Securities Class Actions”); and (iii) review and analysis of press releases,

news reports, analyst reports, industry reports, investor conference call transcripts, and other

information available in the public domain.

I.       INTRODUCTION

         1.      This is a stockholder derivative action brought on behalf of and for the benefit of

Hecla against certain of its officers and directors seeking to remedy their violations of the federal

securities laws, breaches of fiduciary duty, waste of corporate assets, and unjust enrichment.

Defendants’ actions have caused substantial financial and reputational harm to Hecla.

         2.      Established in 1891, Hecla is a mining company based in Coeur d’Alene, Idaho. It

is engaged in discovering, acquiring, developing, and producing silver, gold, lead, and zinc. The

Company produces lead, zinc, and bulk concentrates, which it markets to custom smelters and

brokers, and unrefined bullion bars containing gold and silver, which are further refined before

sale to precious metals traders.

         3.      In 2017, Hecla began facing serious problems due to the Individual Defendants’1

mismanagement of the Company.

         4.      In March 2017, the unionized workers at one of Hecla’s core mines went on a strike

for the first time since 1981. Subsequently, the National Labor Relations Board (the “NLRB”)

filed a formal complaint against Hecla for violating federal labor laws in the time period leading

up to the strike.




1
    Defined at ¶ 40 below.
                                                  2
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 3 of 89 PageID #: 128



        5.      Despite mounting pressure, the Individual Defendants declined to compromise with

the unionized workers. The strike was one of the primary reasons that the Company went from

generating $24 million in net income in 2Q16 to losing a whopping $24.1 million in 2Q17.

        6.      Hecla was also facing difficulties with promising mine projects in Montana. In

October 2017, a coalition of environmental groups asked the Montana state enforcement agency

to suspend all permitting efforts requested by Hecla under the “bad actor provision” of the Mining

Metals Reclamation Act. This complaint led to an enforcement letter being issued to Hecla

requiring it to take corrective action.

        7.      Troubled by Hecla’s lagging financial results and the associated decline of its share

price in early 2017, the Individual Defendants sought a quick fix to improve Hecla’s short-term

financial results. Having guided Hecla through its own hostile takeover bid attempts in 2016, the

Individual Defendants were aware that a potential hostile takeover bid for Hecla, a proxy contest,

or a stockholder challenge arising from Hecla’s struggles and depressed stock price would

jeopardize their executive positions, lucrative compensation, and associated perks.

        8.      The Individual Defendants decided to make a splash with investors by swiftly

undertaking a noteworthy acquisition which would buoy the Company’s financials in the short-

term, at the likely expense of its long-term prospects. A large acquisition would almost certainly

weaken Hecla’s cash position, cause it to incur additional costly debt, and/or make the Company

even more vulnerable to metals price fluctuations.

        9.      During the fall of 2017, while Hecla’s share price continued on its downward

trajectory, the Individual Defendants reached out to Klondex Mines Ltd. (NYSE: KLDX)

(“Klondex”), a North American gold mining company, regarding a potential acquisition of the

company and/or its assets. Hecla began performing due diligence of Klondex on November 21,



                                                  3
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 4 of 89 PageID #: 129



2017, including site visits to Klondex’s core mining operations. On January 24, 2018, the

Individual Defendants, without meaningful input from Hecla’s financial advisors, made an offer

to acquire Klondex for $630 million, representing a 44% premium over Klondex’s January 23,

2018 closing share price. After Hecla’s President and CEO spoke with Klondex’s Chairman of the

Board on January 28, 2019, the offer was increased to $647 million the following day.

          10.    Only two weeks later, Klondex unexpectedly revealed a significant decline in gold

ounces and grade at its principal Nevada gold mine, Fire Creek, causing its stock price to plummet.

Hecla remained undeterred even though its rushed due diligence efforts had failed to anticipate

this stunning development.

          11.    On March 19, 2018, Hecla announced that it was acquiring three high-grade

Nevada gold mines through the purchase of Klondex for a mix of cash and stock worth

$462 million. It represented that “Klondex’s three operating mines – Fire Creek, Midas and

Hollister2 – are some of the highest-grade gold mines in the world.”

          12.    According to Hecla’s press release, “Fire Creek is a cornerstone producing asset

with robust cash flows and significant opportunities for exploration, mine life expansion, and

increased throughput.” Midas is an older mine that had been in production for decades but was

still purportedly providing production and cash flow. Hollister was important for the prospective

development and mining of the Hatter Graben discovery, a large system of veins which could be

reached from Hollister.

          13.    The $462 million acquisition was unanimously approved by the members of

Hecla’s Board of Directors (the “Board”), and eventually it received the overwhelming support of

Klondex’s stockholders with a 99.6% vote in favor of the transaction. Under the terms of the



2
    Fire Creek, Midas, and Hollister are collectively referred to herein as the “Nevada Operations.”
                                                  4
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 5 of 89 PageID #: 130



acquisition agreement, however, Hecla’s stockholders were not given the opportunity to vote on

the transaction.

       14.      While Klondex stockholders were extremely pleased with the deal, most others

were taken aback by the king’s ransom paid by Hecla, particularly given Klondex’s recent

struggles. One analyst noted that the deal was exceptionally expensive for Hecla since he valued

the Klondex assets at only $266 million. A Hecla Vice President later confirmed that the Company

knowingly overpaid for the Klondex assets, unabashedly admitting: “We buy excellent assets and

develop them and improve them over time, regardless of the price—where the price is. We don’t

think of price when we buy them.”

       15.      Beginning on March 19, 2018, the Individual Defendants sought to quell investor

concerns by making or allowing the Company to make improper statements in its SEC filings,

press releases, and other public disclosures concerning the Nevada Operations. For example, the

Individual Defendants falsely and misleadingly represented, or allowed to be represented, that

“[a]fter extensive due diligence” the Company determined that the Nevada Operations would be

“accretive” and cash flow positive, or at the very least “self-funding.”

       16.      Throughout 2018 and early 2019, the Company continued touting the “robust cash

flows” of the Nevada Operations, stating that “[t]hese assets immediately add production and cash

flow,” claiming that “[t]he Nevada assets are basically self-funding” and asserting that “Nevada

itself will be cash flow positive for us.” Unfortunately for the Company and its stockholders, this

was not true.

       17.      On May 9, 2019, Hecla shocked analysts and investors when it issued a press

release entitled “Hecla Reports First Quarter 2019 Results[;] Nevada operations under review,” in

which the Company disclosed a “comprehensive review” of its Nevada Operations. The Individual



                                                 5
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 6 of 89 PageID #: 131



Defendants admitted that because the Nevada Operations suffered from negative cash flow and

other negative operating metrics, they were uncertain whether Hecla would ever get a positive

return on its investment. In the Company’s conference call with analysts and investors, Hecla’s

President and CEO admitted:

       A year ago when doing the due diligence, we recognized certain problems with Fire
       Creek dealing with the tough material, managing the water, equipment availability,
       getting enough development to have consistent production, lack of characterization
       of ore types and while we’ve made progress in dealing with the issues we saw, the
       short answer is, it’s not been enough.

       18.     Securities analysts who followed the Company were stunned by this sudden,

unexpected revelation, particularly given what one analyst characterized as the continuous flow of

“upbeat comments” from the Company regarding the Nevada Operations. An analyst from J.P.

Morgan expressed his confusion at this unforeseen development and later issued a report, entitled

“Buyer’s Remorse: Comprehensive Review of Nevada Operations Under Way; Negative,”

questioning whether the announcement reflected a “teething problem” with ramping up production

or “something more serious.”

       19.     On this news, the price of Hecla’s common stock plunged more than 23% over the

course of two trading days, from a closing price of $2.04 per share on May 8, 2019 to $1.56 per

share on May 10, 2019, wiping out $230 million of market capitalization.

       20.     Then, on June 6, 2019, Hecla issued a press release entitled “Hecla Reduces

Spending for Nevada Operations,” in which it announced that going forward it would only mine

currently developed ore at Fire Creek, while Midas would be mined only through year end, and

Hollister would be shuttered. Additionally, Hecla would curtail exploration of Hatter Graben to

reduce cash consumption. As a result, the Company would lay off 25% of its Nevada workforce

and its guidance for the Nevada Operations would be reduced by 20% to 60,000 ounces.



                                                6
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 7 of 89 PageID #: 132



       21.     As a direct result of this unlawful course of conduct, the Company grossly overpaid

for Klondex, causing financial harm to the Company. The Individual Defendants also made false

and misleading statements to the market to obfuscate their misconduct and, as a result, Hecla is

now the subject of the Securities Class Actions. The Securities Class Actions assert claims under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) against

Hecla and the several of its top executives in connection with these improper public statements

which artificially inflated the price of Hecla’s securities.

       22.     Due to Hecla’s Board’s direct involvement in the wrongdoing, the substantial

likelihood of liability its members face, its members’ lack of independence, and its undeniably

flawed Klondex acquisition process and the grossly inflated price paid, any demand upon the

Board to rectify this wrongdoing would be a wasteful and useless act. Accordingly, Plaintiff brings

this action to remedy the harm to Hecla caused by the Individual Defendants’ faithless actions.

II.    JURISDICTION AND VENUE

       23.     Pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C.

§ 78aa), this Court has jurisdiction over the claims asserted herein for violations of Section 14(a)

of the Exchange Act and the claims for breach fiduciary duty premised upon duties imposed and

defined by federal substantive corporation law. This Court has supplemental jurisdiction over the

remaining claims under 28 U.S.C. § 1367.

       24.     This Court has personal jurisdiction over each of the defendants because each

defendant has expressly or implicitly consented to personal jurisdiction through, among other

things, the forum selection clause adopted by Hecla’s Board which requires that the sole and

exclusive forum for a stockholder derivative action is a Delaware state or federal court.

Additionally, each defendant is either a Delaware corporation or an individual who is either present

in this District for jurisdictional purposes or has, directly and indirectly, used the means and
                                                   7
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 8 of 89 PageID #: 133



instrumentalities of interstate commerce, including, but not limited to, the United States mails,

interstate telephone communications, and the facilities of the national securities exchanges and

markets, such that each defendant has sufficient minimum contacts with this District so as to render

the exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        25.     Venue is proper in this jurisdiction pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b) because Hecla is a Delaware corporation and this action

is governed by a forum selection clause which requires that the sole and exclusive forum for a

stockholder derivative action is a Delaware state or federal court.

III.    PARTIES

        A.      Plaintiff

        26.     Plaintiff Donald Kooker is a current stockholder of Hecla and has continuously

owned such shares since 1999.

        27.     Plaintiff will hold Hecla shares continuously throughout the pendency of this

action. Plaintiff brings this action derivatively in the right of and for the benefit of Hecla. Plaintiff

will fairly and adequately represent the interests of Hecla and its stockholders in enforcing the

rights of the Company.

        B.      Nominal Defendant

        28.     Nominal Defendant Hecla is engaged in discovering, acquiring, developing, and

producing silver, gold, lead, and zinc. Its principal executive offices are located at 6500 North

Mineral Drive, Suite 200, Coeur d’Alene, Idaho 83815. The Company’s shares trade on the NYSE

under the ticker symbol “HL.”




                                                   8
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 9 of 89 PageID #: 134



       C.      Individual Defendants

       29.     Defendant Phillips S. Baker, Jr. (“Baker”) has served as Hecla’s CEO since

May 2003, its President since November 2001, and a member of its Board since 2001. He

previously served as Hecla’s CFO from May 2001 to June 2003, Chief Operating Officer (“COO”)

from November 2001 to May 2003, and Vice President from May 2001 to November 2001. He

has also served as a director of QEP Resources, Inc., an independent natural gas and oil exploration

and production company, since May 2010, and he served as a director of Questar Corporation, a

Western U.S. natural gas-focused exploration, production, interstate pipeline, and local

distribution company, from February 2004 through June 2010. Baker has been a member of the

Board’s Executive Committee since at least 2002. Baker is named as a defendant in the related

Securities Class Actions that allege he violated Sections 10(b) and 20(a) of the Exchange Act.

Defendant Baker breached his fiduciary duties to the Company and its stockholders as described

below. Defendant Baker also knowingly, recklessly, or with gross negligence made (or allowed to

be made) improper statements in Hecla’s press releases, public filings, and other public statements

relating to the Company’s Nevada Operations. Defendant Baker also negligently violated Section

14(a) of the Exchange Act by making misleading statements in the Company’s 2018 and

2019 Proxy Statements. In 2018, Hecla paid Baker as follows:

                                            CHANGE IN
                                              PENSION
                                            VALUE AND
                                               NON-
                          NONEQUITY         QUALIFIED
                           INCENTIVE        DEFERRED
              STOCK           PLAN             COMP.          OTHER                TOTAL
SALARY       AWARDS      COMPENSATION        EARNINGS      COMPENSATION         COMPENSATION
$635,000     $870,859       $1,844,625        $317,452        $18,606             $3,686,542

       30.     Defendant Lindsay A. Hall (“Hall”) has been Senior Vice President, CFO, and

Treasurer of the Company since July 2016. Hall is named as a defendant in the related Securities

                                                 9
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 10 of 89 PageID #: 135



Class Actions that allege he violated Sections 10(b) and 20(a) of the Exchange Act. Defendant

Hall breached his fiduciary duties to the Company and its stockholders as described below.

Defendant Hall also knowingly, recklessly, or with gross negligence made (or allowed to be made)

improper statements in Hecla’s press releases, public filings, and other public statements relating

to the Company’s Nevada Operations. In 2018, Hecla paid Hall as follows:

                                            CHANGE IN
                                              PENSION
                                            VALUE AND
                                               NON-
                         NONEQUITY          QUALIFIED
                          INCENTIVE         DEFERRED
              STOCK          PLAN              COMP.          OTHER               TOTAL
SALARY       AWARDS     COMPENSATION         EARNINGS      COMPENSATION        COMPENSATION
$380,000     $401,987       $733,817          $126,137        $18,210            $1,660,151

       31.     Defendant Lawrence P. Radford (“Radford”) has been the Company’s Senior Vice

President – Operations since October 2011. Radford also served as COO from May 2018 through

August 2019. Radford is named as a defendant in the related Securities Class Actions that allege

he violated Sections 10(b) and 20(a) of the Exchange Act. Defendant Radford breached his

fiduciary duties to the Company and its stockholders as described below. Defendant Radford also

knowingly, recklessly, or with gross negligence made (or allowed to be made) improper statements

in Hecla’s press releases, public filings, and other public statements relating to the Company’s

Nevada Operations. In 2018, Hecla paid Radford as follows:

                                            CHANGE IN
                                              PENSION
                                            VALUE AND
                                                NON-
                         NONEQUITY          QUALIFIED
                          INCENTIVE         DEFERRED
              STOCK          PLAN              COMP.          OTHER               TOTAL
SALARY       AWARDS     COMPENSATION         EARNINGS      COMPENSATION        COMPENSATION
$399,500     $635,428       $883,150           $61,551        $18,606            $1,998,235




                                                10
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 11 of 89 PageID #: 136



       32.     Defendants Baker, Hall, and Radford are collectively referred to herein as the

“Securities Class Action Defendants.”

       33.     Defendant Theodore Crumley (“Crumley”) has served as Chairman of the Board

since May 2006 and as a director of the Company since 1995. Crumley previously served as

Executive Vice President and CFO of OfficeMax Incorporated. Crumley has been a member of

the Board’s Executive and Compensation Committees since at least 1999. Defendant Crumley

breached his fiduciary duties to the Company and its stockholders as described below. Defendant

Crumley also knowingly, recklessly, or with gross negligence made (or allowed to be made)

improper statements in Hecla’s press releases, public filings, and other public statements relating

to the Company’s Nevada Operations. Defendant Crumley also negligently violated Section 14(a)

of the Exchange Act by making misleading statements in the Company’s 2018 and 2019 Proxy

Statements. In 2018, Hecla paid Crumley as follows:

      FEES EARNED OR                                   ALL OTHER            TOTAL
       PAID IN CASH          STOCK AWARDS            COMPENSATION        COMPENSATION
          $197,000               $84,740                   ---              $281,740

       34.     Defendant Catherine J. Boggs (“Boggs”) was appointed to Hecla’s Board in

January 2017. Boggs was General Counsel at Resource Capital Funds from January 2011 until

February 2019, and prior to that she served as Senior Vice President, Corporate Development at

Barrick Gold Corporation. Boggs is the current chairperson of the Board’s Corporate

Governance/Directors Nominating Committee and has been a member of this Committee and the

Audit and Compensation Committees since 2017. Defendant Boggs breached her fiduciary duties

to the Company and its stockholders as described below. Defendant Boggs also knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in Hecla’s

press releases, public filings, and other public statements relating to the Company’s Nevada

Operations. Defendant Boggs also negligently violated Section 14(a) of the Exchange Act by
                                                11
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 12 of 89 PageID #: 137



making misleading statements in the Company’s 2018 and 2019 Proxy Statements. In 2018, Hecla

paid Boggs as follows:



      FEES EARNED OR                                 ALL OTHER            TOTAL
       PAID IN CASH         STOCK AWARDS           COMPENSATION        COMPENSATION
           $98,000              $84,740                  ---              $182,740

       35.    Defendant George R. Johnson (“Johnson”) was appointed to Hecla’s Board in

March 2016. Johnson was Senior Vice President of Operations of B2Gold Corporation from

August 2009 until May 2015. Johnson previously served as Senior Vice President of Russian

Operations for Kinross Gold Corporation and Senior Vice President of Operations for Bema Gold

Corporation. Johnson has been a member of the Board’s Audit Committee and Health, Safety,

Environmental & Technical (“HSE&T”) Committee (formerly the Technical Committee) since at

least 2016 and the Corporate Governance/Directors Nominating Committee since at least 2018.

Defendant Johnson breached his fiduciary duties to the Company and its stockholders as described

below. Defendant Johnson also knowingly, recklessly, or with gross negligence made (or allowed

to be made) improper statements in Hecla’s press releases, public filings, and other public

statements relating to the Company’s Nevada Operations. Defendant Johnson also negligently

violated Section 14(a) of the Exchange Act by making misleading statements in the Company’s

2018 and 2019 Proxy Statements. In 2018, Hecla paid Johnson as follows:

      FEES EARNED OR                                 ALL OTHER            TOTAL
       PAID IN CASH         STOCK AWARDS           COMPENSATION        COMPENSATION
           $94,000              $84,740                $7,500             $186,240

       36.    Defendant George R. Nethercutt, Jr. (“Nethercutt”) was appointed to Hecla’s Board

in February 2005. Nethercutt has served as Principal of Nethercutt Consulting LLC, a strategic

planning and consulting firm, from January 2007 until January 2012. Nethercutt has been a

member of the Board’s Compensation Committee since 2008, a member of the Corporate

                                              12
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 13 of 89 PageID #: 138



Governance/Directors Nominating Committee since at least 2007, and a member of the HSE&T

committee since 2019. Defendant Nethercutt breached his fiduciary duties to the Company and its

stockholders as described below. Defendant Nethercutt also knowingly, recklessly, or with gross

negligence made (or allowed to be made) improper statements in Hecla’s press releases, public

filings, and other public statements relating to the Company’s Nevada Operations. Defendant

Nethercutt also negligently violated Section 14(a) of the Exchange Act by making misleading

statements in the Company’s 2018 and 2019 Proxy Statements. In 2018, Hecla paid Nethercutt as

follows:

      FEES EARNED OR                                   ALL OTHER            TOTAL
       PAID IN CASH          STOCK AWARDS            COMPENSATION        COMPENSATION
          $100,000               $84,740                   ---              $184,740

       37.     Defendant Stephen F. Ralbovsky (“Ralbovsky”) was appointed to Hecla’s Board in

March 2016. Ralbovsky was a partner with PricewaterhouseCoopers LLP from February 1987

until June 2014. Ralbovsky has been a member of the Board’s Audit and Corporate

Governance/Directors Nominating Committees since 2016, and Chairperson of the Audit

Committee and a member of the HSE&T Committee since at least 2017. Defendant Ralbovsky

breached his fiduciary duties to the Company and its stockholders as described below. Defendant

Ralbovsky also knowingly, recklessly, or with gross negligence made (or allowed to be made)

improper statements in Hecla’s press releases, public filings, and other public statements relating

to the Company’s Nevada Operations. Defendant Ralbovsky also negligently violated

Section 14(a) of the Exchange Act by making misleading statements in the Company’s 2018 and

2019 Proxy Statements. In 2018, Hecla paid Ralbovsky as follows:

      FEES EARNED OR                                   ALL OTHER            TOTAL
       PAID IN CASH          STOCK AWARDS            COMPENSATION        COMPENSATION
          $110,000               $84,740                   ---              $194,740




                                                13
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 14 of 89 PageID #: 139



       38.    Defendant Terry V. Rogers (“Rogers”) was appointed to Hecla’s Board in

May 2007. Rogers was Senior Vice President and COO of Cameco Corporation (the world’s

largest uranium producer) from February 2003 until June 2007. Rogers also served as President of

Kumtor Operating Company, a gold producing company, and a director of Centerra Gold Inc.

Rogers has been a member of the Board’s Executive Committee since at least 2016, a member of

the HSE&T Committee since at least 2007 and its Chairperson from 2011 until 2017, a member

of the Compensation Committee since at least 2008 and its Chairperson since at least 2017, and a

member of the Audit Committee from 2009 until 2017. Defendant Rogers breached his fiduciary

duties to the Company and its stockholders as described below. Defendant Rogers also knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in Hecla’s

press releases, public filings, and other public statements relating to the Company’s Nevada

Operations. Defendant Rogers also negligently violated Section 14(a) of the Exchange Act by

making misleading statements in the Company’s 2018 and 2019 Proxy Statements. In 2018, Hecla

paid Rogers as follows:

      FEES EARNED OR                                 ALL OTHER            TOTAL
       PAID IN CASH         STOCK AWARDS           COMPENSATION        COMPENSATION
          $110,000              $84,740                $3,750             $198,490

       39.    Defendant Charles B. Stanley (“Stanley”) was appointed to Hecla’s Board in

May 2007. Until his retirement in January 2019, Stanley was the CEO, President, and a director

of QEP Resources, Inc., an independent natural gas and oil exploration and production company,

since May 2010, and Chairman of QEP’s board of directors since May 2012. Stanley has been a

member of the Board’s Audit Committee since at least 2007 and its Chairperson from 2015

until 2018, a member of the Corporate Governance/Directors Nominating Committee since at

least 2011, and Chairperson of the HSE&T Committee since at least 2017 and a member since at

least 2007. Defendant Stanley breached his fiduciary duties to the Company and its stockholders
                                              14
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 15 of 89 PageID #: 140



as described below. Defendant Stanley also knowingly, recklessly, or with gross negligence made

(or allowed to be made) improper statements in Hecla’s press releases, public filings, and other

public statements relating to the Company’s Nevada Operations. Defendant Stanley also

negligently violated Section 14(a) of the Exchange Act by making misleading statements in the

Company’s 2018 and 2019 Proxy Statements. In 2018, Hecla paid Stanley as follows:

       FEES EARNED OR                                    ALL OTHER              TOTAL
        PAID IN CASH           STOCK AWARDS            COMPENSATION          COMPENSATION
           $110,000                $84,740                   ---                $194,740

       40.     Defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and

Stanley are collectively referred to as the “Director Defendants.” Defendants Boggs, Johnson,

Ralbovsky, and Stanley are collectively referred to as the “Audit Committee Defendants.”

Defendants Johnson, Ralbovsky, Rogers, and Stanley are collectively referred to as the “HSE&T

Committee Defendants.” Defendants Boggs, Nethercutt, Ralbovsky, and Stanley are collectively

referred to as the “Corporate Governance Committee Defendants.” All of the foregoing individuals

are sometimes collectively referred to as the “Individual Defendants.”

IV.    DEFENDANTS’ DUTIES

       A.      The Individual Defendants’ Fiduciary Duties

       41.     By reason of their positions as officers and/or directors of Hecla and because of

their responsibility to control the business and corporate affairs of the Company, the Individual

Defendants owed, and owe, the Company and its stockholders the fiduciary obligations of good

faith, loyalty, due care, and candor and were, and are, required to use their utmost ability to control

and manage the Company in a just, honest, fair, and equitable manner. Each Individual Defendant

owed, and owes, the Company and its stockholders the fiduciary duty to exercise good faith and

diligence in the administration of the affairs of the Company, as well as the highest obligations of

fair dealing and not to act in furtherance of their personal interest or benefit.

                                                  15
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 16 of 89 PageID #: 141



       42.     Because of their positions of control and authority as officers and/or directors of

Hecla, the Individual Defendants were able to, and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein. Because of their advisory, executive, managerial,

and directorial positions with Hecla, each of the Individual Defendants had knowledge of material,

nonpublic information regarding the Company. In addition, as officers and/or directors of a

publicly-held company, the Individual Defendants had a duty to promptly disseminate accurate

and truthful information with regard to the Company’s business, operations, and prospects so that

the market price of the Company’s stock would be based on truthful and accurate information.

       43.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Hecla and was at all times acting within the course

and scope of such agency.

       44.     To discharge their duties, the Individual Defendants were, and are, required to

exercise reasonable and prudent oversight and supervision over the management, policies,

practices, and controls of Hecla. By virtue of such duties, the Individual Defendants were, and are,

required to, among other things:

               a.      exercise good faith to ensure that the Company is operated in a diligent,
                       efficient, honest, and prudent manner and in accordance with all applicable
                       laws (including federal and state laws, government rules and regulations,
                       and the Company’s Certificate of Incorporation and Bylaws);

               b.      neither violate nor knowingly permit any officer, director, or employee of
                       Hecla to violate any applicable laws, rules, or regulations;

               c.      remain informed as to the status of Hecla’s operations, and upon receipt or
                       notice of information of imprudent or unsound practices, to make a
                       reasonable inquiry in connection thereto and to take steps to correct such
                       conditions or practices;

               d.      establish and maintain systematic and accurate records and reports of the
                       business and affairs of Hecla and procedures for the reporting of the
                       Company’s business and affairs to the Board and to periodically investigate,
                       or cause independent investigation to be made of, said reports and records;

                                                16
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 17 of 89 PageID #: 142



              e.         maintain and implement an adequate, functioning system of internal
                         controls, such that the affairs and operations of Hecla are conducted in
                         accordance with all applicable laws, rules, and regulations; and

              f.         truthfully and accurately inform and guide investors and analysts with
                         respect to the business operations of the Company.

       B.     Duties Pursuant to the Company’s Corporate Governance Guidelines

       45.    The Company’s Corporate Governance Guidelines (“Governance Guidelines”)

were adopted by the Board to, along with the Certificate of Incorporation, Bylaws, and Board

Committee Charters, form the framework for governance of the Company. These guidelines apply

to the Director Defendants in connection with their membership on Hecla’s Board.

       46.    According to the Governance Guidelines, the Board’s primary responsibilities

include the following:

       The primary responsibilities of the Board are to oversee management performance
       on behalf of the shareholders, to ensure that the long-term interests of the
       shareholders are being served, to monitor adherence to the Company’s standards
       and policies, to exercise responsible corporate citizenship, and generally to perform
       the duties and responsibilities assigned to the Board by the laws of Delaware, the
       state of incorporation of the Company.

       The Board fulfills these functions by, among other things:

       •      overseeing the management of the business and affairs of the Company;

                                          *      *      *

       •      overseeing risk management by satisfying itself that the risk management
              processes designed by management are adequate and functioning as
              designed;

                                          *      *      *

       •      verifying that processes are in place to maintain the integrity of the
              Company’s financial statements, accounting practices, and risk
              management policies, to ensure compliance with applicable laws and
              regulations; and

       •      adopting policies of corporate conduct to assure compliance with applicable
              laws and regulations and to assure maintenance of necessary accounting,
              financial, and other controls.
                                                 17
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 18 of 89 PageID #: 143



       47.     Board member responsibilities include the following:

       A director owes certain fiduciary duties to the Company, including the duty of care
       and the duty of loyalty. A director’s duty of care refers to the responsibility to
       exercise appropriate diligence in overseeing the management of the Company,
       making decisions and taking other actions. A director’s duty of loyalty refers to the
       responsibility to act in good faith and in the Company’s best interests, not the
       interests of the director, a family member or an organization with which the director
       is affiliated. Directors shall not use their positions for personal gain. Finally, it is
       the responsibility of each director to ensure that other commitments do not conflict
       or materially interfere with the director’s duties and responsibilities to the
       Company.

       48.     With respect to risk oversight, the Governance Guidelines state: “The Board

provides independent risk oversight with a focus on the most significant risks facing the Company,

including strategic, operational and reputational risks.”

       C.      Duties Pursuant to the Company’s Code of Conduct

       49.     The Individual Defendants were also bound by the Company’s Code of Conduct

(the “Code”), which applies to all Hecla directors, officers, and employees. The Board and its

Corporate Governance Committee are charged with overseeing compliance with the Code, while

the General Counsel is responsible for administration of the Code. Upon commencement of

employment, each director, officer, and employee must sign an acknowledgement form stating

that he or she has read and understands the Code and will abide by its terms. Directors, officers,

and employees are also required to confirm compliance with the Code on an annual basis.

       50.     Among other things, the Code states that: “Our Code is what guides the way we

work and it requires us to demonstrate our values—[including] . . . honesty and integrity . . . .”

       51.     With respect to upholding the core values of honesty and integrity, it states that the

Individual Defendants are responsible for:

       •       Performing our       duties    and        responsibilities   with   integrity   and
               professionalism

                                          *         *         *

                                                    18
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 19 of 89 PageID #: 144



          •      Exercising care to not misrepresent Hecla
          •      Promoting honest, safe and ethical conduct

          •      Making decisions/taking actions in the best interest of Hecla

          •      Showing the courage to do and say the right thing

          52.    With respect to the Individual Defendants’ responsibilities for legal compliance, it

states:

          All directors and employees must comply with all applicable laws and regulations,
          and with the provisions of this Code. Ultimately, our conduct is our own
          responsibility. We should never commit dishonest, destructive, or illegal acts even
          if directed to do so by a supervisor or co-worker, nor should we direct others to act
          improperly.

          In all our business relationships, we must comply with the domestic and foreign
          laws and regulations affecting our business. These laws include, but are not limited
          to, federal and state securities and business laws (including those of the Securities
          and Exchange Commission “SEC”) . . . .

          53.    With respect to the Individual Defendants’ responsibilities for accounting and

internal controls, it states:

          The Company is responsible for making and keeping books, records and accounts,
          which in reasonable detail, accurately and fairly present the transactions and
          disposition of the assets of our Company. Accounting procedures and controls are
          prescribed by, among other things, Company policies. Within these policies, the
          senior officers of the operating companies have the primary responsibility for
          establishing and monitoring adequate systems of internal accounting and controls,
          and all employees must adhere to these controls. The Company’s management and
          auditors monitor and document compliance with these internal controls. Employees
          shall cooperate completely and forthrightly with the Company’s internal and
          independent auditors. In short, every one of us, regardless of our position in the
          Company, has an obligation to ensure that any information we provide for the
          Company’s financial records is complete, accurate and timely.

          54.    With respect to the Individual Defendants’ compliance with securities laws, it

states: “The Company is committed to complying with all federal and state securities laws and

regulations. These laws, along with the rules of the New York Stock Exchange, impose certain

obligations on publicly held corporations and the persons associated with them.”


                                                   19
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 20 of 89 PageID #: 145



       55.     With respect to the Individual Defendants’ responsibilities concerning public

disclosure of information, it states:

       The Company discloses information to the public on a regular basis. Employees
       responsible for making the Company’s periodic reports and other documents filed
       with the SEC, including all financial statements and other financial information, are
       responsible for preparing these disclosures in compliance with applicable securities
       laws and rules. The Company’s SEC filings and other public communications
       should contain full, fair, accurate, timely and understandable disclosures.

       Each Employee who is involved in the Company’s disclosure process must: (a) be
       familiar with and comply with the Company’s accounting and disclosure rules and
       controls and procedures, and generally accepted accounting principles, and
       cooperate fully with the Company’s internal and external auditors; and (b) take all
       necessary steps such that all filings with the SEC and all other public
       communications about the financial and business condition of the Company
       provide full, fair, accurate, timely and understandable disclosure.

       D.      Duties Pursuant to the Company’s Code of Ethics

       56.     Defendants Baker and Hall, as Hecla’s CEO and CFO, are also bound by the

Company’s Code of Ethics, as set forth in relevant part below:

       This Code of Ethics applies only to the Chief Executive Officer (“CEO”), Chief
       Financial Officer and Chief Accounting Officer or Controller (“Senior Financial
       Officers”). Because the equity shares of the Company are publicly traded, and to
       ensure full, fair, timely and understandable disclosure in the Company’s periodic
       reports filed with the Securities and Exchange Commission (“SEC”), the CEO and
       Senior Financial Officers are held to an especially high set of ethical standards,
       which are in addition to any other Code of Business Conduct and Ethics the
       Company may adopt for its employees. These standards are described below:

               1.      The CEO and Senior Financial Officers are responsible for full, fair,
               accurate, timely and understandable disclosure in the periodic reports,
               which are required to be filed by the Company with the SEC. Accordingly,
               it is the responsibility of the CEO and each Senior Financial Officer
               promptly to bring to the attention of the Disclosure Committee any material
               information of which he or she may become aware that affects the
               disclosures made by the company in its public filings or otherwise assist the
               Disclosure Committee in fulfilling its responsibilities.

               2.      The CEO and each Senior Financial Officer shall promptly bring to
               the attention of the Disclosure Committee and the Audit committee any
               information he or she may have concerning (a) significant deficiencies in
               the design or operation of internal controls which could adversely affect the

                                                20
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 21 of 89 PageID #: 146



              Company’s ability to record, process, summarize and report financial data
              or (b) any fraud, whether or not material, that involves management or other
              employees who have a significant role in the Company’s financial
              reporting, disclosures or internal controls.

                                        *       *       *

              4.      The CEO and each Senior Financial Officer shall promptly bring to
              the attention of the Chairman of the Board or the CEO and to the Audit
              Committee any information he or she may have concerning evidence of a
              material violation of the securities or other laws, rules or regulations
              applicable to the Company and the operation of its business, by the
              Company or any agent thereof, or of violation of the Code of Business
              Conduct and Ethics or of these additional procedures.

                                        *       *       *

              6.      The CEO and each Senior Financial Officer shall carefully review a
              draft of each periodic report for accuracy and completeness before it is filed
              with the SEC.

                                        *       *       *

              9.      Establish and administer disclosure and financial accounting
              controls and procedures that are appropriate to ensure the integrity of the
              financial reporting process and the availability of timely, relevant
              information for the safe, sound and profitable operation of the Company
              and to ensure that material information is included in each periodic report
              during the period in which the periodic report is being prepared.

                                        *       *       *

              11.     Consult with the Audit Committee to determiner [sic] whether the
              Audit Committee has identified any weaknesses or concerns with respect to
              internal controls.

              12.      Confirm that neither the Company’s internal auditor nor its
              independent auditors are aware of any material misstatements or omissions
              in the draft periodic reports, or have any concerns about the managements
              [sic] discussion and analysis section of the periodic reports.

       E.     Additional Fiduciary Duties of the Audit Committee Defendants

       57.    In addition to the fiduciary duties discussed above, the Audit Committee

Defendants owed specific duties to Hecla under the Audit Committee’s Charter (the “Audit

Charter”). According to the Audit Charter, the Audit Committee was responsible for assisting the

                                               21
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 22 of 89 PageID #: 147



Board in overseeing: “(i) the integrity of the Company’s financial statements; (ii) the independent

auditor’s qualifications and independence; (iii) the performance of the Company’s system of

internal audit function and the independent auditor; (iv) the Company’s compliance with legal and

regulatory requirements, including disclosure controls and procedures; and (v) the effectiveness of

the Company’s internal controls over financial reporting.”

       58.     The Audit Charter charges the Audit Committee Defendants with the following

duties and responsibilities, among others:

       D.      Financial Reporting and Risk Control

              1.      Review the type and presentation of information to be included in
       earnings press releases (paying particular attention to any use of “pro-forma,” or
       “adjusted” non-GAAP information), as well as review any financial information
       and earnings guidance provided to analysts and rating agencies.

               2.       Review and discuss with management (i) major issues regarding
       accounting principles and financial statement presentations, including any
       significant changes in the Company’s selection or application of accounting
       principles; (ii) major issues as to the adequacy of the Company’s internal controls;
       and (iii) any special audit steps adopted in light of material control deficiencies or
       weaknesses.

                                         *       *       *

               5.      Review and discuss with management their risk assessment and the
       Company’s risk management policies, as well as receive and review periodic
       reports concerning any matters that could have a material effect on the Company’s
       financial statements and compliance policies, including legal, environmental,
       taxation, credit, and regulatory.

               6.    Review and discuss with management and the independent auditor
       the Company’s annual and interim financial statements and determine whether they
       are complete and consistent with the information known to Committee members
       and assess whether the financial statements reflect appropriate accounting
       principles.

                                         *       *       *

              14.     Ensure principal areas of financial risk are identified and that plans
       and processes are in place to manage or mitigate these risks.


                                                22
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 23 of 89 PageID #: 148



       E.      Legal Compliance

              1.      In the course of performing the duties and responsibilities set forth
       in the Charter, the Committee shall discuss with management, the independent
       auditor and the internal auditor(s) the Company’s policies, procedures and
       programs regarding compliance with established standards of corporate conduct
       and applicable laws, regulations and listing standards.

              2.      Ensure that management has the proper review system in place to
       ensure that the Company’s financial statements, reports and other financial
       information disseminated to governmental organizations and the public, comply
       with applicable legal requirements.

                                         *       *       *

              4.       Review any evidence of material violations of securities law, breach
       of fiduciary duty or similar violation by the Company or any Company agent
       disclosed to the Committee by the Company’s counsel.

                                         *       *       *

              7.       Report regularly to the Board any issues that arise with respect to
       the quality or integrity of the Company’s financial statements, its compliance with
       legal or regulatory requirements, the performance and independence of the
       Company’s independent auditor, and the performance of the internal audit function.

       F.      Additional Fiduciary Duties of the HSE&T Committee Defendants

       59.     In addition to the fiduciary duties discussed above, the HSE&T Committee

Defendants owed specific duties to Hecla under the HSE&T Committee’s Charter (the “HSE&T

Charter”). According to the HSE&T Charter, the HSE&T Committee’s primary purpose is

assisting the Board in oversight responsibilities relating to, among other things:

       •       Reviewing data and making recommendations to the Board on exploration,
               development, and acquisition or divestiture of mineral properties and/or
               operations; [and]

       •       Reviewing special management reports of the Company and its subsidiaries
               related to the progress of development projects, particularly with major
               capital expenditures[.]

       60.     The HSE&T Charter charges the HSE&T Committee Defendants with the

following duties and responsibilities, among others:


                                                 23
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 24 of 89 PageID #: 149



       •       Annually review (or upon significant material change in) resources and
               reserves; [and]

       •       Review data and make recommendations to the Board concerning the
               advisability of proceeding with the exploration, development, acquisition or
               divestiture of mineral properties and/or operations[.]

       61.     The HSE&T Charter also charges the HSE&T Committee Defendants with the

following “Additional Powers and Responsibilities,” among others:

       •       In carrying out its responsibility to assist the Board in overseeing the
               potential development and operation of any projects or future expansion or
               development thereof from a technical, financial and scheduling perspective,
               the Committee will meet regularly with management, in person or by
               telephone, and will review, monitor and report to the Board on:

               ➢      Mine construction, operations, development and production; [and[

               ➢      Mine production plans, as proposed and revised from time to time
                      and the implementation of such plans[.]

       62.     In undertaking the foregoing responsibilities, it has the power to: “Engage such

independent legal and other advisors as it deems necessary or appropriate to carry out its

responsibilities at the Company’s expense.”

V.     BREACHES OF DUTIES

       63.     The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of Hecla, the absence of good

faith on their part, and a reckless disregard for their duties to the Company that the Individual

Defendants were aware, or were reckless in not being aware, posed a risk of serious injury to the

Company.

       64.     The Individual Defendants breached their duty of loyalty by engaging in a

transaction for their own benefit at the expense of Hecla and its public stockholders. Further, the

Director Defendants breached their duty of care by voting to approve the Klondex transaction

without being adequately informed, and consciously did so without regard to the fact that the

                                                24
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 25 of 89 PageID #: 150



Company had not undertaken sufficient due diligence and was knowingly overpaying for the assets

without regard to how such overpayment would negatively affect the Company’s operations.

       65.     The Individual Defendants breached their duty of loyalty and good faith by

allowing each other to cause, or by themselves causing, the Company to make improper statements

in Hecla’s press releases, public filings, and other public statements relating to the Company’s

Nevada Operations, including, inter alia, that they would be accretive and cash flow positive or at

minimum self-funding. The Individual Defendants knew or were reckless in not knowing that the

Company’s newly acquired Nevada mines faced many undisclosed material problems that would

prevent the operations from being cash flow positive or even cash flow neutral. These unlawful

practices wasted the Company’s assets and caused Hecla to incur substantial damage.

       66.     The Board and the Corporate Governance Committee members had a duty to

properly oversee compliance with Hecla’s Code of Conduct. The Code, which applies to all

directors, officers, and employees, requires compliance with all applicable securities laws and rules

by, among other things, ensuring the Company’s SEC filings and other public communications

contain full, fair, accurate, timely, and understandable disclosures. As described herein, the

Corporate Governance Committee Defendants and the other Board members breached their duty

of loyalty and good faith by failing to properly oversee compliance with the Code by, inter alia,

allowing the improper statements and securities law violations described herein.

       67.     Defendants Baker and Hall have additional duties under the Company’s Code of

Ethics. These duties, under this “especially high set of ethical standards,” include establishing and

administering appropriate disclosure and accounting controls and otherwise ensuring full, fair,

timely, and understandable disclosure concerning the Company and its operations. As described

herein, Baker and Hall breached these heightened duties by approving or otherwise allowing the



                                                 25
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 26 of 89 PageID #: 151



improper statements and by failing to appropriately establish and administer Hecla’s public

disclosure controls and procedures to prevent such improper statements.

       68.     The Audit Committee members had a duty to properly oversee Hecla’s compliance

with legal and regulatory requirements, including public disclosure controls and procedure, as well

as its risk assessment and management and internal control functions. As described herein, the

Audit Committee Defendants breached their duty of loyalty and good faith by approving or

otherwise allowing the improper statements, and by failing to properly oversee Hecla’s compliance

with legal and regulatory requirements, public disclosure controls and procedure, risk assessment

and management, and internal control functions.

       69.     The HSE&T Committee members had a duty to properly oversee the Company’s

acquisitions, mine construction, operations, development and production, and to manage risks

relating to the foregoing. As described herein, the HSE&T Committee Defendants breached their

duty of loyalty and good faith by failing to exercise active and appropriate oversight over the

Company’s acquisitions, operations, risk management, controls, and public disclosures. For

example, they consciously neglected to adequately oversee and evaluate acquisitions advocated by

management, and instead simply rubber-stamped management’s acquisition of the Nevada

Operations from Klondex, without regard to the fact that the Company was overpaying for such

assets and without regard to how such overpayment would negatively affect the Company’s

operations. Indeed, Hecla’s management later admitted that they had completed the acquisition of

the Nevada Operations without regard to the greatly inflated price which they paid for the assets.

       70.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of Hecla, were able to and did, directly or indirectly, exercise control over




                                                  26
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 27 of 89 PageID #: 152



the wrongful acts complained of herein. The Individual Defendants also failed to prevent the other

Individual Defendants from taking such improper actions.

VI.    CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       71.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct and have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct alleged herein giving rise to primary liability, the Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       72.     During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

public, including stockholders of Hecla, regarding the Company’s future prospects and the

Individual Defendants’ management and oversight of Hecla’s operations; and (ii) enhance the

Individual Defendants’ executive and directorial positions at Hecla and the profits, power, and

prestige that the Individual Defendants enjoyed as a result of holding these positions. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants, collectively

and individually, took the actions set forth herein.

       73.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants caused the Company to

issue improper public statements.

       74.     The purpose and effect of the Individual Defendants’ conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants’ violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment, and to conceal adverse information concerning the Company’s operations and future

prospects.
                                                 27
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 28 of 89 PageID #: 153



       75.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to purposefully or recklessly release

improper statements. Because the actions described herein occurred under the authority of the

Board, each of the Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of herein.

       76.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

VII.   SUBSTANTIVE ALLEGATIONS

       A.      Company Background

       77.     Hecla is engaged in discovering, acquiring, developing and producing silver, gold,

lead, and zinc. The Company and its subsidiaries provide precious and base metals to the United

States and around the world. The Company produces lead, zinc, and bulk concentrates, which it

markets to custom smelters and brokers, and unrefined bullion bars (dore) containing gold and

silver, which are further refined before sale to precious metals traders.

       78.     In 2017, Hecla began facing serious problems due to the Individual Defendants’

mismanagement of Hecla.

       79.     Hecla’s contract with unionized workers at Hecla’s Lucky Friday mine in Idaho

had expired in April 2016, but Hecla and the unionized workers could not come to an agreement.

Hecla insisted on one-sided concessionary demands, including the ability to assign and schedule

work without considering seniority or the health and safety of the miners involved.



                                                 28
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 29 of 89 PageID #: 154



        80.     Lucky Friday was one of four main properties of Hecla prior to the acquisition of

Klondex. Hecla has been operating Lucky Friday since 1958. Lucky Friday yielded an average of

803 tons of ore per day in 2016, with recovery rates around 95%. At the end of 2016, the net book

value of Lucky Friday was approximately $431.3 million. In comparison, Hecla’s other three core

mines, Greens Creek, Casa Berardi, and San Sebastian, had approximate net book values of

$631 million, $764 million, and $6.7 million, respectively, at the end of 2016.

        81.     On February 19, 2017, the unionized workers voted against Hecla’s offer, which

presented no meaningful compromise. On March 13, 2017, the unionized workers, for the first

time since 1981, went on a strike to protest unfair labor practices and to seek better working

conditions and higher wages.

        82.     Prior to the strike, Lucky Friday was reliably and consistently productive for Hecla

and its public stockholders, with close to 3.6 million ounces of silver production in 2016. In

comparison, Lucky Friday produced only 169,000 ounces of silver in 2018, representing more than

$50 million in foregone production. Hecla also incurred millions of dollars in suspension-related

costs due to the strike.

        83.     On June 19, 2017, the NLRB filed a complaint against Hecla for a series of unfair

labor practices. The NLRB complaint detailed how Hecla management broke federal labor laws

in the months leading up to the strike.

        84.     Despite pressure from the unionized workers and the NLRB, Hecla declined to

compromise with the unionized workers at Lucky Friday. Notably, Hecla’s Greens Creek and San

Sebastian mines did not have a single unionized employee, which meant that compromising with

Lucky Friday unionized workers would not have risked setting off a domino effect across its




                                                 29
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 30 of 89 PageID #: 155



operations. According to Hecla’s website, the unionized workers at Lucky Friday and Hecla still

have not come to an agreement.

       85.    The strike at Lucky Friday had an immediate impact on Hecla’s financials. In 2Q17,

Lucky Friday yielded no production and incurred an operating loss of $8.2 million.




       86.    Additionally, the strike at Lucky Friday had a significant impact on the whole

Company as well, contributing to Hecla’s $24.1 million net loss in 2Q17:




                                              30
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 31 of 89 PageID #: 156




       87.    The strike at Lucky Friday also impacted the Individual Defendants themselves.

Hecla’s executive officers’ compensation was based in part on the Company’s performance,

including quantitative factors such as mine production, EBITDA (less capital goal metrics), and

injury frequency rate reduction. If the Company failed to meet the quantitative goals set at the

beginning of the year, the executive officers’ compensation would suffer. Thus, the Individual

Defendants knew that the strike would necessarily impact their compensation and/or the

compensation of Hecla’s other executives, including defendants Baker, Hall, and Radford.

       88.    Hecla also faced a somewhat less immediate, but no less important, risk as a

consequence of the strike. The Company had more than $500 million in long-term debt outstanding

(at 6.875% per year), which would come due in May 2021. As Hecla’s management publicly

acknowledged, it was critical that the Company quickly demonstrate a healthy and consistent level



                                               31
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 32 of 89 PageID #: 157



of cash flow to the market in order to acquire a higher bond rating, so that it could refinance its

debt on more Company-friendly terms. As defendant Baker explained when the Klondex

acquisition was first announced:

       We would – we’re always considering the opportunity to refinance the bonds. And
       so we’ll sort of take everything into account as to when would be the appropriate
       time to do that. Or frankly, when we look at our long-term plans, we have other
       ways that we can refund -- can refinance the bonds. I think that the key thing to
       realize here, Matt, is that our credit metrics are going to improve dramatically as a
       result of the acquisition. We’re going to have more EBITDA. We’re going to see
       those metrics continue that improvement that we’ve seen over the last 5 years. And
       I can’t emphasize to you enough that the objective we have is to go from B to BB,
       BB to BBB. And we think this is a huge step in that direction, given the small
       amount of capital that these projects are going to require.

       89.     Thus, the Individual Defendants were desperate to figure out a way to generate

additional cash flow to address all of the issues which flowed from or which were exasperated by

the problems with Hecla’s most important asset.

       90.     The Individual Defendants were also concerned about the effect of Hecla’s

slumping share price on their own positions. Having guided Hecla through a hostile takeover bid

for Dolly Varden Silver Corporation a year earlier, the Individual Defendants were aware that a

potential hostile takeover bid for Hecla, a proxy contest or a stockholder challenge arising from

Hecla’s struggles, and a depressed stock price would jeopardize their executive positions, lucrative

compensation, and associated perks.

       91.     The Individual Defendants decided to make a splash with investors by swiftly

undertaking a noteworthy acquisition which would buoy the Company’s financials in the short-

term, at the likely expense of its long-term prospects. A large acquisition would almost certainly

weaken Hecla’s cash position, cause it to incur additional costly debt, and make the Company even

more vulnerable to metals price fluctuations.




                                                32
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 33 of 89 PageID #: 158



       92.     During the fall of 2017, while Hecla’s share price continued on its downward

trajectory, the Individual Defendants reached out to Klondex, a North American gold mining

company based in Reno, Nevada. Hecla sought to conduct an exploratory due diligence review of

the company in contemplation of a possible purchase of Klondex and/or its assets. Klondex’s assets

included three Nevada mines—Fire Creek, Midas, and Hollister—which were thought to be some

of the highest-grade underground gold mines in the entire world.

       93.     In the meantime, Hecla’s financial results continued to suffer, and the effect of the

strike was once again disastrous for Hecla’s 3Q17 revenue and operating income:




       94.     On October 12, 2017, Hecla announced the devastating effects of the strike at

Lucky Friday on its 3Q17 preliminary results. The silver production at Lucky Friday had fallen by

90%, from 887,365 ounces of silver in 3Q16 to 88,298 ounces of silver in 3Q17.

                                                33
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 34 of 89 PageID #: 159



       95.       In response, investors began to sell off their Hecla shares. In just one month, a

quarter of Hecla’s market capitalization was wiped out.

       96.       Lucky Friday was not the only problem that concerned the Individual Defendants

around this time. Hecla’s Montanore and Rock Creek projects in Montana were also facing

potentially severe roadblocks.

       97.       Hecla acquired the Montanore project, a large undeveloped silver and gold project

in Montana, through its $46 million acquisition of Mines Management, Inc. in September 2016.

Hecla acquired the Rock Creek project, considered to be one of the largest undeveloped silver and

copper deposits in North America, through its $19 million acquisition of Revett Mining Company,

Inc. in June 2015.

       98.       On October 23, 2017, a coalition of environmental groups asked the Montana

Department of Environmental Quality (the “DEQ”) to suspend all permitting efforts requested by

Hecla under the “bad actor provision” of the Mining Metals Reclamation Act. The “bad actor

provision” forbids officials of companies that had forfeited reclamation bonds from undertaking

new mining projects unless they reimburse Montana for reclamation costs it had incurred and

penalties they had received, plus interest, and demonstrate that the conditions surrounding the

forfeiture have been resolved.

       99.       Unfortunately for Hecla, defendant Baker was formerly CFO of Pegasus Gold Inc.,

whose bankruptcy in 1998 left the state responsible for at least $33 million in acid mine

contamination.

       100.      The Pegasus bankruptcy was a major factor in the Montana legislature updating the

Metal Mine Reclamation Act in 2001, with its “bad actor” provision prohibiting officials of

uncompleted reclamation efforts from starting new projects.



                                                34
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 35 of 89 PageID #: 160



       101.    On March 20, 2018, in response to the October 2017 enforcement request, the DEQ

issued violation letters to Hecla and Baker, advising them that they were in violation of Montana’s

“bad actor” mining laws. The letters required Hecla and Baker to take corrective action within

30 days or be subject to enforcement measures in connection with their planned development of

the Rock Creek and Montanore projects.

       B.      Hecla’s Hurried Pursuit of Klondex

       102.    While Hecla’s stock price continued its slide, the Individual Defendants sought to

quickly undertake a large acquisition to prop up its financial results in the short-term. During the

fall of 2017, the Individual Defendants reached out to Klondex, a North American gold mining

company, regarding a potential acquisition of the company and/or its assets.

       103.    The fact that Hecla already had over $500 million in high-yield, long-term debt did

not deter the Individual Defendants from pursuing the acquisition of Klondex. Nor were they

discouraged by the Federal Reserve’s increase of interest rates, which typically suppresses prices

of noninterest-bearing assets like gold and silver. Between December 15, 2016 and December 14,

2017, the Federal Funds Rate doubled from 0.75% to 1.5%.

       104.    On November 9, 2017, the Klondex board approved Hecla’s request to undertake

due diligence after which Hecla signed a confidentiality agreement. On November 21, 2017, Hecla

was granted access to a digital data room which contained an overview of, among other things,

Klondex’s Nevada mines.

       105.    While Hecla and the Individual Defendants were busy preparing the Company’s

comprehensive annual report, they continued performing due diligence on Klondex’s assets, albeit

with limited time and resources.

       106.    Between January 10, 2018 and January 11, 2018, in just two days, Hecla conducted

site visits to the Fire Creek, Hollister, and Midas mines.
                                                 35
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 36 of 89 PageID #: 161



       107.    Inexplicably, Hecla did not engage financial advisors while they were initially

performing due diligence on Klondex’s assets. Only later, on January 22, 2018, Hecla retained

CIBC World Markets and J.P. Morgan as its financial advisors to pursue the Klondex acquisition.

       108.    One day after Hecla retained its financial advisors, on January 23, 2018, Hecla

contacted Klondex’s management and indicated that a proposal would be forthcoming.

       109.    On the same day, the Klondex board indicated that Klondex’s preference was to

receive a strategic equity investment for a non-controlling interest in Klondex, and that any serious

proposal to acquire Klondex would need to be at a significant premium.

       110.    The following day, on January 24, 2018, the Company delivered to Klondex a

proposal letter which included a non-binding offer to acquire all of Klondex’s outstanding stock

for $630 million in cash and Hecla stock, which represented a 44.1% premium to Klondex’s

January 23, 2018 closing price. The Individual Defendants wanted to move quickly and insisted

on a 5-day deadline to sign a 30-day exclusivity period to move forward.

       111.    At a meeting held on January 26, 2018, enticed by the 44.1% premium represented

by Hecla’s proposal, the Klondex board declined to perform a broad market check and decided to

begin negotiating with Hecla to complete the acquisition.

       112.    On January 28, 2018, Klondex’s financial advisors requested that Hecla increase

the proposal to $667 million. Later that day, defendant Baker had a phone call with the Klondex’s

Chairman to discuss a path forward.

       113.    Immediately thereafter, the Individual Defendants authorized a new proposal to

acquire Klondex for $647 million. On January 29, 2018, CIBC Capital Markets delivered the

revised proposal to Klondex’s financial advisors.




                                                 36
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 37 of 89 PageID #: 162



       114.      On January 30, 2018, the Klondex board extended the exclusivity period to

February 25, 2018.

       115.      Then, the price of Klondex’s shares suddenly began declining sharply, from

$2.27 per share on February 1, 2018 to $1.32 per share on February 28, 2018. The sharp decline

was due to Klondex’s release of its production results for 2017, production guidance for 2018, and

the February 6, 2018 release of an updated report on mineral reserves and resources at Fire Creek.

The Fire Creek mine report showed a significant decline in both gold ounces and gold grade.

       116.      According to a February 9, 2018 The Northern Miner article entitled “Klondex sees

grades drop at Fire Creek gold mine”:

       On Feb. 6, Klondex released an upgraded technical report showing that Fire Creek’s
       underground proven and probable gold reserves had dropped 22%, while average
       grades were down 42% to 24.3 grams gold per tonne.

       The project now hosts 289,000 proven and probable tonnes grading 24.3 grams gold
       and 23.66 grams silver for 229,000 equivalent oz. gold.

       Meanwhile, Fire Creek’s measured and indicated resources were hit with a 28%
       grade drop, and now total 622,000 tonnes at 23.33 grams gold and 23.33 grams
       silver for 473,000 oz. gold equivalent.

                                          *      *       *

       BMO Capital Markets analyst Brian Quast cut his price target on Klondex by 25¢
       to $2.50 per share. He noted that tonnage had increased at Fire Creek, but that
       “grades and ounces suffer.”

       “It is our contention that very little, if any, of the open-pit resources at Fire Creek
       will be high enough grade to truck to the Midas mill,” Quast wrote.

       117.      These stunning developments were enormous red flags, not just because they

suggested a fundamental misunderstanding (and the previous exaggeration) of Fire Creek’s

potential, but for the more troubling reason that Hecla’s due diligence had not revealed the extent

of these issues despite the Company having offered nearly $650 million for Klondex’s assets just

weeks earlier.

                                                 37
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 38 of 89 PageID #: 163



       118.    But in Hecla’s management’s view, there was no need to slow down the process

because, as they later admitted, they were not at all concerned with the price that they would

ultimately pay for the Nevada mines. Notwithstanding the February 6, 2018 release of the technical

report on Fire Creek, the Individual Defendants aggressively pushed forward with the acquisition.

       119.    Just days later, on February 11, 2018, defendant Baker met in person with

Klondex’s Chairman and promised a revised acquisition proposal which would reflect the spin-off

of Klondex’s Canadian assets.

       120.    On February 16, 2018, Hecla provided Klondex with a revised, draft acquisition

agreement. A week later an updated draft was provided to Klondex, which proposed an extended

exclusivity period through March 12, 2018.

       121.    On February 26, 2018, Hecla and Klondex agreed to extend the exclusivity period

to March 5, 2018 with a potential extension of the exclusivity period to March 12, 2018.

       122.    On March 5, 2018, CIBC Capital Markets, Hecla’s financial advisor, delivered a

revised proposal to acquire Klondex for $507 million, representing a 78% premium to the closing

trading price of Klondex shares on March 2, 2018.

       123.    On March 7, 2018, Klondex requested that Hecla’s offer be increased to

$555 million and indicated that Klondex would agree to extending the exclusivity period to

March 12, 2018.

       124.    On March 8, 2018, Hecla delivered its final proposal to acquire Klondex for

$515 million ($470 million in cash and Hecla shares, plus an ascribed value of $45 million for the

Canadian assets being spun off), representing a 94% premium to the closing price of the Klondex

shares on March 8, 2018.




                                               38
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 39 of 89 PageID #: 164



       125.    Ultimately, a final agreement for the acquisition of Klondex and its Nevada mines

was reached and executed by the parties on March 16, 2018. The agreement not only had the full

support of the Klondex board of directors (as would be expected), but it was also unanimously

approved by Hecla’s Board.

       126.    On March 19, 2018, Hecla publicly announced that it was acquiring the three high-

grade Nevada gold mines through the acquisition of Klondex for a mix of cash and stock worth

$462 million. Defendant Baker represented that “Klondex’s three operating mines—Fire Creek,

Midas and Hollister—are some of the highest-grade gold mines in the world” and that “[a]fter

extensive due diligence, we see significant opportunity to improve costs, throughput and

recoveries over time with our expertise.”

       127.    The Hollister mine was important to Hecla for the prospective development of the

Hatter Graben, a large system of veins Hecla said it could reach from Hollister. Midas was an older

mine that had been in production for decades but was still purportedly providing production and

cash flow. However, of the three, the Fire Creek mine, with its history of generating positive cash

flow, was the primary driver of the acquisition.

       128.    A graphic depiction of the Fire Creek mine, from a slide in Hecla’s Fourth Quarter

and 2018 Earnings Call presentation, shows the layout of the mine and the areas of past, present,

and future development:




                                                   39
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 40 of 89 PageID #: 165




       129.   The market was unimpressed. In response to the acquisition announcement, Hecla’s

stock price dropped 13% to close at $3.33 per share on March 19, 2018. According to an article

posted at Barrons.com, entitled “The Small-Cap View: The Market Takes from Hecla, Gives to

Klondex”:

       Hecla Mining (HL) lost $180 million in market value yesterday after announcing
       the takeover of Nevada gold mining minnow Klondex Mines (KLDX). Stock in the
       Coeur d’Alene, Idaho-based gold and silver miner tumbled 52 cents or 13.5%, to
       $3.33. To put that in context, that $180 million is about 40% of the deal’s $462
       million notional value.

       Investors seem unimpressed with Hecla CEO Phillips Baker’s promises that this
       deal will be “transformational” and will “create value for shareholders.”

       Most of the value wasn’t really lost. It was just transferred from Hecla to Klondex
       – which rocketed 76 cents, or 53%, to $2.20.

       130.   Some analysts were perplexed by the premium offered by Hecla. An analyst report

published by Canaccord Genuity Corp. on March 20, 2018 stated:




                                               40
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 41 of 89 PageID #: 166



         We view the deal as very expensive for [Hecla]—we estimate the value of the
         [Klondex] assets at $266m, essentially KDX’s market cap prior to the deal being
         announced. As such, all of the substantial premium paid will need to be recouped
         through asset optimization and exploration upside, the scale of which currently
         remains unclear to us. Given the cash component of the transaction and immediate
         production from the new assets, the deal appears accretive on near-term per-share
         metrics; however, given the reserve and resource base at the assets, the transaction
         appears significantly dilutive on a NAV basis.

(Emphasis in original).

         131.   A Hecla Vice President later conceded at an investor conference that Hecla

knowingly overpaid for the Nevada mines in the Klondex transaction. In speaking about the recent

purchase of the Nevada Operations, he stated:

         We buy excellent assets and develop them and improve them over time, regardless
         of the price—where the price is. We don’t think of price when we buy them,
         because we know the metals prices will cycle and you make all the money at the
         top of the cycles. You just don’t know when that is.

         132.   Given the exceedingly high price paid, it is not surprising that when Klondex

stockholders voted whether to approve the acquisition, the voters were virtually unanimous in their

approval, with 99.6% voting in favor. Hecla’s stockholders, however, were not provided the

opportunity to formally weigh in on the transaction. Klondex admitted in its proxy statement that,

in order to push the transaction through, it sought to “structure[e] the transaction in a manner that

would not require a Hecla stockholder vote.”

         133.   After the acquisition closed in July 2018, the Nevada Operations became Hecla’s

fifth operating segment joining the Greens Creek, Lucky Friday, Casa Berardi, and San Sebastian

units.

         C.     The Individual Defendants Make a Series of Improper Statements to Hide
                Their Bad Faith and Gross Negligence in Acquiring Klondex

         134.   After announcing the acquisition, the Individual Defendants made or allowed the

Company to make improper statements in its SEC filings, press releases, and other public


                                                 41
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 42 of 89 PageID #: 167



statements concerning its Nevada Operations to hide their bad faith and gross negligence in

acquiring Klondex.

           135.   On March 19, 2018 the Company issued a press release entitled: “Hecla to Acquire

Three High-Grade Nevada Gold Mines with the Acquisition of Klondex Mines Ltd.,” which stated

in part:

           Hecla Mining Company (NYSE:HL) (Hecla) and Klondex Mines Ltd. (NYSE
           American:KLDX) (TSX:KDX) (Klondex) today announced Hecla will acquire all
           the outstanding shares of Klondex, a high-grade Nevada underground gold
           producer with its Fire Creek, Midas and Hollister mines, through a plan of
           arrangement (the Transaction). Klondex’s Canadian assets will be spun out to its
           existing shareholders.

           Under the Transaction, Hecla will acquire Klondex for consideration of US$462
           million with a mix of cash and shares of Hecla common stock and the newly formed
           company (Klondex Canada). Klondex’s shareholders will receive US$2.47 per
           share in cash or shares of Hecla, which represents a 59% premium to Klondex’s
           30-day volume-weighted average price, as at March 16, 2018 on the NYSE
           American.

                                            *       *      *

           After extensive due diligence, we see significant opportunity to improve costs,
           throughput and recoveries over time with our expertise. . . . We expect this
           transaction to be accretive on many important financial and credit metrics, with
           potentially significant synergies.

(Emphasis added). Under a section entitled “Benefits to Hecla Shareholders,” it further stated in

part: “Fire Creek is a cornerstone producing asset with robust cash flows and significant

opportunities for exploration, mine life expansion, and increased throughput.”

           136.   Later, on March 19, 2018, during a conference call that followed the press release,

defendant Baker called the acquisition “Transformational for Hecla,” and stated, among other

things:

           The first thing I want you to know is these assets are not new to us. About a decade
           ago, we actually owned a box within Hollister. . . . It’s a great low capital and
           potentially high return strategy similar to what we are doing in Mexico. So
           periodically, we reached out to Paul [Andre Huet], and then about four months

                                                   42
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 43 of 89 PageID #: 168



       ago, we began our due diligence. As part of this work, we were granted access to
       the properties and key people, which gave us significant insights into the
       properties, particularly Fire Creek.

                                          *      *       *

       [T]he principal driver for this deal is Fire Creek and the hundred thousand plus
       ounces of gold it produces a year. It has a great cost profile and it’s the highest-
       grade gold mine of significant scale in North America.

                                          *      *       *

       Paul [Andre Huet] and his team has done a really good job of understanding the
       geology. . . .

                                          *      *       *

       While Fire Creek is the driver of the transaction, we’re also excited about the
       prospects for Hollister and Midas. At Hollister, it’s primarily about the prospective
       Hatter Graben project with over 1,400 vertical feet of veins and over 2,000 feet of
       strike. . . . While Midas has a short mine life, there is a big resource position that
       gives us optionality to higher prices and we’re going to probably continue the
       exploration that Klondex has started on the Trinity.

(Emphasis added).

       137.   Also, on March 19, 2018, in response to an analyst that asked what the ongoing

maintenance capital expenditures for the Nevada mines would be, defendant Baker represented

that factoring in exploration and development costs at Fire Creek, Midas, and Hollister, the

operations would be cash flow positive:

       [B]ut all of this stuff is relatively small capital. That was one of the things that
       struck us is we can acquire this. Nevada itself will be cash flow positive for us.
       There is no capital outlay that we’re looking to, in Nevada, that’s going to
       consume all of the cash flow that will be generated from the three mines.

He later added:

       And then from the get-go, the Nevada assets are going to be cash flow positive.
       So we don’t see any sort of financial stress as a result of the transaction.

(Emphasis added).




                                                43
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 44 of 89 PageID #: 169



       138.    The statements made on March 19, 2018 were materially false and misleading when

made and omitted to state the following material facts:

               (a)     that the Nevada Operations would drain significant cash which would be

       necessary to resolve a multitude of material problems first identified by the Company

       during its purportedly extensive due diligence of the Nevada mines prior to the announced

       acquisition;

               (b)     it was unlikely that the Fire Creek mine would become cash flow neutral

       any time in the near term due to a decline in gold reserves and grades which was first

       identified in a February 2018 technical report; and

               (c)     that as a result, the Individual Defendants had no reasonable basis for their

       representations that the Nevada Operations would soon be in a position to have positive or

       self-funding cash flow.

       139.    On May 10, 2018, during the conference call to discuss first quarter financial

results, defendant Baker stated, in part, with respect to the deal that:

       We saw three large, in this case Nevada, properties as big as those that we already
       have and we saw extraordinary grades similar to what we see at Greens Creek. We
       saw the likelihood of converting the Fire Creek resources that are identified at a
       higher grade as we develop it. And we saw numerous operational improvement
       possibilities and we sell properties where the exploration team at Klondex seems to
       crack the core geologically for making further discoveries.

       But there is still a lot to learn and we expect the deal to close around the end of June
       [-] everything is on track.

(Emphasis added).

       140.    On May 24, 2018, Hecla issued a press release announcing that defendant Radford

had been appointed COO, effective immediately. The release stated that with the expected closing

of the Klondex acquisition, “his talents will . . . be an important part of our strong team as it

integrates and optimizes these new mines.”

                                                  44
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 45 of 89 PageID #: 170



       141.    On July 23, 2018, Hecla issued a press release announcing that the Company had

completed the acquisition of Klondex. The July 23, 2018 press release stated, among other things:

       “With this acquisition, Hecla now has three high-grade mines in Nevada, one of the
       best mining districts in the world,” said Phillips S. Baker, Jr., President and CEO.
       “These assets immediately add production and cash flow, and because they are a
       good fit with Hecla’s expertise, we believe there is significant opportunity for
       improvement in the mines’ productivity and consistency.

(Emphasis added).

       142.    The statements made on May 10, 2018 and July 23, 2018 were materially false and

misleading when made for the same reasons set forth in ¶ 138 above.

       143.    On August 9, 2018, the Company reported financial results for the second quarter

of 2018 ended June 30, 2018. The August 9, 2018 press release stated, among other things:

       “We have now closed the acquisition of the high-grade Nevada mines, and are
       beginning their integration into Hecla,” Mr. Baker added. “Our plan is to operate
       the mines and mill as one unit, allocating the workforce and capital to generate
       margins and focus on profitability, not just on production for production’s sake.
       Fire Creek has the best margin of the 3 mines by a considerable amount, so
       ramping it up is our priority . . . .”

(Emphasis added).

       144.    Also on August 9, 2018, during the conference call to discuss second quarter

financial results, defendant Hall stated, among other things:

       As is our mantra at Hecla, all operations need to generate positive cash flows in
       their mine plans and we expect Nevada will be no different. The Nevada assets are
       basically self-funding. The cash flow from production pays for the $11 million in
       development and definition drilling expenditures in the last half of the year, and as
       well, $5 million related to the completion of the new tailings facility plus the CIL
       planned improvements . . . .

(Emphasis added).

       145.    During the question and answer portion of the August 9, 2018 conference call,

defendant Baker reiterated that the Nevada operations would be self-funding from the start:



                                                45
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 46 of 89 PageID #: 171



          [John David Bridges, Senior Analyst:] Good morning, Phil, everybody. I just
          want to dig into cash flows. Your intention is to have the Nevada assets being cash
          flow neutral to you as soon as possible. When is that likely to be? And then, when
          will they be contributing to the portion of debt that they’ve – that you are sort of –
          you have taken on in the form of the revolver to run those, just to start with?

          [Baker:] Well, I guess two things. One is the expectation is this year that for the
          five months, it will be self-funding. We’re not anticipating needing to contribute
          additional capital into it. And two, we haven’t drawn on the revolver. Our net cash
          position is positive.

(Emphasis added).

          146.   On November 8, 2018, the Company reported financial results for the third quarter

of 2018 ended September 30, 2018. The September 30, 2018 press release stated, among other

things:

          “Our strategy is working. The EBITDA we generated despite low metals prices is
          a result of the improvements we made in our mines. A case in point is Casa
          Berardi, which is generating strong cash flow, with lower costs, higher mine
          throughput and an extended mine life,” said Phillips S. Baker, Jr., President and
          CEO. “The Nevada operations are on the same path as Casa Berardi and Greens
          Creek, with the development and processes which should increase throughput
          and make the mines more efficient. In the meantime, the higher costs in Nevada
          are short-term and a function of electing to produce less to avoid sterilizing newly
          discovered mineralization.”

With respect to the Fire Creek mine, the release further stated:

          “In the 100 days we have owned the Nevada properties we have been in continuous
          change - winding down Midas, resolving the roadbed issues at Fire Creek,
          advancing the development at Hatter Graben, and completing the capital projects
          on the mill and tailings facility. We expect the pace of change to continue as we
          commission a new batch plant that should improve ground control, test a road-
          header to improve mining in soft rock and rework the mine plan as we gain more
          knowledge. However, we don’t believe we will need to make significant new
          financial investment to put the mine on the same improvement path that we have
          seen at Greens Creek and Casa Berardi,” said Mr. Phillips S. Baker, Jr.

(Emphasis added).

          147.   In connection with reporting third quarter financial results, the Company held a

conference call on November 8, 2018, during which defendant Radford stated, in part:


                                                   46
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 47 of 89 PageID #: 172



       [O]ur goal for Nevada operations is that the operations are cash-neutral,
       including Hatter Graben development and the Fire Creek development ramp-up.

(Emphasis added).

       148.    Also on November 8, 2018, during the question and answer session of the

conference call to discuss third quarter financial results, defendant Baker responded to analyst

questions regarding the cash costs of the Nevada Operations:

       But essentially, this thing is going to generate the cash flow necessary for it to do
       the ramp up of development in 2019.

                                         *      *       *

       [W]e’re not anticipating the need to make significant contributions into Nevada,
       right? We see Nevada being able to largely pay for the Hatter Graben, to pay for
       the development within Fire Creek. We think we can run it pretty close to cash
       flow neutral. And that is what we have suggested we would be able to do.

Defendant Hall further stated:

       No, I’ll just say this. It’s exactly where we thought we’d be. We acquired Nevada
       for the cash flowing potential at the Fire Creek. That will start happening.

(Emphasis added).

       149.    On December 4, 2018, the Company held a conference call at the Bank of America

Merrill Lynch Leveraged Finance Conference during which defendant Hall stated, in part:

       There’s no major capital expenditures that we can’t fund out of the Nevada
       operations. So we’re really quite pleased with the transaction.

(Emphasis added).

       150.    The statements made on August 9th, November 8th, and December 4th, 2018 were

materially false and misleading when made and omitted to state the following material facts:

               (a)    that the Nevada Operations were hemorrhaging cash due to the Company’s

       attempts to resolve a multitude of material problems first identified by the Company during




                                                47
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 48 of 89 PageID #: 173



          its purportedly extensive due diligence of the Nevada mines prior to the announced

          acquisition;

                 (b)     it was unlikely that the Fire Creek mine would become cash flow neutral

          any time in the near term due to a precipitous decline in gold reserves and grades which

          was first identified in a February 2018 technical report;

                 (c)     it was unlikely that the Fire Creek mine would become cash flow neutral

          any time in the near term due to a multitude of known but undisclosed and unresolved

          problems causing a significant increase in Hecla’s costs and the concurrent decrease in ore

          grade; and

                 (d)     that as a result of the multitude of undisclosed and unresolved problems, the

          Individual Defendants had no reasonable basis for their representations that the Nevada

          Operations were or would soon be in a position to have positive or self-funding cash flow.

          151.   On February 21, 2019, the Company reported financial results for the fourth quarter

and year ended December 31, 2018. The February 21, 2019 press release stated, among other

things:

          “Greens Creek and Casa Berardi are the economic engines of Hecla, and the
          continued increase in reserves and resources, extended mine life and positive
          changes to the mine plans are surfacing additional value at these operations,” said
          Phillips S. Baker, Jr., President and CEO. “This allows investment in our three other
          mines, which all have the potential to be long-lived with strong economics like
          Greens Creek and Casa Berardi. The turnaround of the Nevada operations
          continues with an increasing development rate at Fire Creek that should allow
          the mine to have operating consistency as we increase production. This is the
          same approach we took when we first acquired Greens Creek and Casa Berardi.
          Substantial exploration is planned for both Fire Creek and Hollister this year as we
          work to convert resources to reserves and discover additional resources. With the
          Hatter Graben decline about 15% complete, we expect to start drilling between the
          current Hollister mine area and the Hatter Graben soon.”

(Emphasis added).



                                                   48
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 49 of 89 PageID #: 174



       152.    Also on February 21, 2019, during the conference call to discuss fourth quarter and

full year financial results, defendant Baker stated the following concerning the Nevada Operations:

       [W]e’ve made significant progress. Much of it will not be visible to you and many
       statistics yet, but Larry is going to talk to you about the progress we’ve made in
       development. It’s been significant, but we’re still trying different ways of dealing
       with different conditions in the mine. So while we’re in a hurry to get to a steady
       state, we will take the time necessary to figure out the challenges of these mines,
       so our Nevada operations will deliver value for the long-term.

Speaking about costs, defendant Hall stated:

       We’re happy with our cost at our operating units other than Nevada operations
       which we reported higher cost, while we work through what we believe are
       transitional issues.

                                         *       *       *

       We expect in 2019, the Nevada mining operations will be cash flow positive, but
       we’ll invest those cash flows in more in exploration around the various Nevada
       mine sites and the development of the Hatter Graben and decline.

(Emphasis added).

       153.    During the February 21, 2019 conference call, defendant Radford also stated the

following concerning the progress made in 2018:

       Let’s move on to Nevada on Slide 15, where most of our focus is this year. We have
       a plan to turnaround the access and we are working on that plan. In 2018, the focus
       was on getting the operations back on track in terms of understanding ground
       conditions at Fire Creek and getting the team organized.

       We have come a long way in this regard. Our strategy is simple, develop and drill.
       We believe that the grades can be improved through new discoveries and resource
       conversion and ore production can be ramped up by opening up more working zone.
       Fire Creek, we have done review of equipment and we’re adding equipment from
       Midas and from buying some new equipment.

       We’ve added two trucks, two large loaders, one jumbo, two bolters to the Nevada
       fleet for cost of total of about $6 million with the expectation that the upgrade will
       increase productivity. The implementation of shaft fleet into the development
       process is resulting in better ground conditions as expected, which should minimize
       and need to go back and rehab development immediately as was the case on the
       priority management.


                                                49
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 50 of 89 PageID #: 175



         The CIL plant upgrade is complete and the mill is now able to process Hollister ore
         [indiscernible]. We have exceeded our annual development target of 35 feet per day
         in January as shown on Slide 16 and the goal will be to maintain this level and
         increase it were possible because this should open up additional headings and
         increase production.

         We have wrapped up Fire Creek manpower for underground manpower from 76 to
         about 110 through transfer of Midas in the Hollister miners. Our contractor has
         brought in a roadheader at Fire Creek and it’s easily cutting the soft tough material,
         which is helping to speed up development and we are considering a wider
         application of this type of chain.

         We’re planning to increase Fire Creek throughput midyear to about 520 tons per
         day from 340 tons per day which was the fourth quarter average, which means
         that the gold production will be weighted towards the second half of the year. The
         increased development is an important step for Dean’s group as we have worked
         to do definition drilling to upgrade resources and exploration to discover
         additional resources.

(Emphasis added).

         154.   Also, on February 21, 2019, during the question and answer session of the

conference call to discuss fourth quarter and full year financial results, an analyst asked defendant

Baker:

         If I may, my questions are mostly on Fire Creek here. I understand that Fire Creek
         and the entire sort of Nevada complex is still a work in progress, but certainly in
         2018 a transitional year, there were some disappointments with the decrease of
         reserves beyond what was produced. I’m just trying to get a better understanding
         in terms of what has been the biggest surprise to you at these Nevada assets in terms
         of reserves, in terms of production, as ownership has handed -- since ownership has
         been handed over to Hecla?

In response, defendant Baker did not discuss any of the undisclosed issues with Fire Creek or any

other Nevada mine, but instead complained that Klondex did not follow its budget and therefore

development had lagged behind, stating: “But I think the biggest surprise and disappointment was

the Klondex didn’t follow the budget that they had presented to us.”

         155.   On the February 21, 2019 conference call, defendants Baker and Radford also

described progress with respect to water in the Fire Creek mine:


                                                  50
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 51 of 89 PageID #: 176



       [Heiko Ihle, Senior Metals & Mining Analyst:] And speaking of Nevada and
       following up from the question that Cosmos have asked. I mean you mentioned,
       the increasing the throughput at Fire Creek from 350 tons per day to 520 tons per
       day by 2019. You’ve also been stated your focus on, and this is from your lease,
       maintaining the development grade and all ground conditions. Am I reading
       something into here that’s not there? Is there something I missing? I thought the
       ground conditions are into that mine as the ground conditions at Fire Creek are
       actually pretty solid. Is there -- are there pockets that need extra ground support?
       Or again am I missing something there?

       [Baker:] Yes, when you remember when we brought it, we talked about fact that
       we had this tuft that created road conditions that we have to come in with the
       synthetic liner and build a road base. Well, that’s -- so, we dealt with the road
       conditions, but you have that same condition on the back and on the rigs. And so
       that’s what Larry is alluded to with shaft treating that we’ve have to do and that’s
       why we’re contemplating the road header going through this soft material. Larry?

       [Radford:] Yes, it’s variable, you can see very good ground conditions for albeit
       24 feet a day and a given heading. And then times we run into altered tuffs and very
       clay like material that take short rounds and requires a fair amount of support. And
       the additional [indiscernible] it’s variable.

       [Baker:] And then you also have the introduction of water into this tuff, which
       again -- if you think about if you look at those pictures of the road, you get a sense
       of how soupy it becomes and difficult to operate in. And so, we’re trying to figure
       out the best way to deal with the changing ground conditions. And so, that’s why I
       continue to make a point that we’re experimenting, we’re trying new things. I’m
       more interested in Larry coming to a series of standards depending on the ground
       conditions rather than just being so worried about getting the development. But,
       Larry.

       [Radford:] You’ve mentioned water, there’s perks water in certain pockets and
       we’re looking at a bit more of a mobile dewatering plan so that we’re not managing
       the water underground. So, yes, we’ve shown, as Phil alluded, we’ve shown photos
       of some of the poor conditions and what we’re doing to manage them. We’ve got
       the right team there. I mentioned the roadheader, it’s actually a very small
       roadheader that we’re trialing right now. And if it continues to perform as well as
       it seems to be, we may go all in for a large roadheader, I’m a really large roadheader
       and really jack up the advanced grade.

       156.   The statements made on February 21, 2019 were materially false and misleading

when made for the same reasons set forth in ¶ 150 above. Additionally, defendant Baker’s and

Radford’s statements regarding water in the Fire Creek mine were materially misleading when

made because in choosing to speak about the problem with “changing ground conditions” and the

                                                51
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 52 of 89 PageID #: 177



need for “a series of standards,” they failed to fully disclose the depth of this problem in parts of

the mine and the significant negative effect it was having and would have on mining operations

and the ability of the mine to become cash flow neutral.

       157.    On February 22, 2019, Hecla filed its Annual Report with the SEC on Form 10-K

for the year ending December 31, 2018. The 2018 Form 10-K spoke of problems at Fire Creek due

to an earlier lack of development and the Company’s development and plans for mining in 2019:

       There has been a lack of investment in mine development, including horizontal
       drifts (“Haulages”) and the ramp or decline system (“Spirals”), at Fire Creek. As
       a result, there have not been sufficient platforms to keep quality targets in the
       pipeline to replenish reserves as they are depleted. In late 2018, definition drilling
       focused on the upper portions of Spiral 3 along the Honeyrunner, Karen and Hui
       Wu structures and the up-dip southern extents of Joyce, 06 and 08 veins to
       advance the Spiral 4 area. Underground drift development is advancing Haulage
       9 to provide an exploration drill platform by early next year. This platform will
       enable exploration drilling to further drill and extend Spiral 9 veins to the south and
       the Karen structure back to the north.

       In 2019, the emphasis of definition drilling is expected to be on bringing Spiral 4
       and Spiral 9 mineralized material into indicated resource inventories. Definition
       drilling at Spiral 3 is proposed south of Spiral 2, to follow up on previous significant
       drilling intercepts south of Spiral 9 and north of the 5350 North Haulage. Drilling
       will also continue to focus on upgrading resources along strike on the Titan Zone.
       An area of future potential drifting is to the north of the North Haulage at the 5350-
       elevation following up on surface success on veins to the northeast of the current
       Fire Creek mine.

(Emphasis added).

       158.    The statements made in the 2018 Form 10-K on February 22, 2019 regarding

mining at Fire Creek and the Company’s plans for 2019 were materially false and misleading when

made because while choosing to speak about issues with the mine due to a lack of earlier

development, and the mining of Spiral 4, the Individual Defendants failed to disclose the multitude

of ongoing, undisclosed, and unresolved problems (including the severe water issues with Spiral 4)

which would make such development extremely unlikely or impossible in the near term.



                                                 52
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 53 of 89 PageID #: 178



       159.    The 2018 Form 10-K, which was signed and authorized by defendants Baker, Hall,

and the Director Defendants, also purported to warn that the anticipated benefits from the recent

acquisition of Klondex might not materialize:

       We may not realize all of the anticipated benefits from our acquisitions, including
       our recent acquisition of Klondex.

       We may not realize all (or any) of the anticipated benefits from any acquisition,
       such as increased earnings, cost savings and revenue enhancements, for various
       reasons, including difficulties integrating operations and personnel, higher than
       expected acquisition and operating costs or other difficulties, unknown liabilities
       which may be significant, inaccurate reserve estimates, unrealized exploration
       potential, mill recoveries that are lower than required for portions of the orebodies
       to be economic, and fluctuations in market prices.

       The properties we may acquire may not produce as expected, and we may be
       unable to determine reserve potential, identify liabilities associated with the
       acquired properties or obtain protection from sellers against such liabilities.

       The properties we acquire in any acquisition, including our recently-acquired
       Nevada Operations unit, may not produce as expected, may be in an unexpected
       condition and we may be subject to increased costs and liabilities, including
       environmental liabilities. Although we review properties prior to acquisition in a
       manner consistent with industry practices, such reviews are not capable of
       identifying all existing or potential adverse conditions. Generally, it is not feasible
       to review in depth every individual property involved in each acquisition. Even a
       detailed review of records and properties may not necessarily reveal existing or
       potential problems or permit a buyer to become sufficiently familiar with the
       properties to fully assess their condition, any deficiencies, and development
       potential.

(Emphasis in original).

       160.    The statements made on February 22, 2019 regarding the potential risks of Hecla’s

acquisitions were materially false and misleading when made because they suggest that such issues

“may” arise when in fact they had already arisen in a significant and material way. Instead of

disclosing the multitude of ongoing, undisclosed, and unresolved problems which were causing an

increase in Hecla’s costs and the concurrent decrease in ore grade, the Individual Defendants chose

to limit their public disclosures to the release of a continual stream of “upbeat” comments


                                                 53
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 54 of 89 PageID #: 179



regarding the progress at the Company’s Nevada Operations. Additionally, the statements were

false and misleading for the same reasons set forth in ¶ 150 above.

        161.    On April 18, 2019, the Company issued a press release entitled “Hecla Reports

2.9 Million Ounces of Silver and 60,021 Ounces of Gold Production in First Quarter 2019.” The

release stated in relevant part:

        Nevada Operations

        At the Nevada operations, 10,364 ounces of gold and 67,438 ounces of silver were
        produced. During the quarter, the focus continued on establishing a robust
        development program in a variety of ground conditions at Fire Creek and
        Hollister, rather than on production which is expected to be second half-weighted
        this year. A minor amendment to the water discharge permit for Fire Creek is
        expected in the second quarter which should enable a higher discharge rate. In
        addition, changes to the carbon circuit of the Midas mill are expected to improve
        recoveries. Ore was processed at an average of 460 tpd (combined Midas and
        Aurora mills).

(Emphasis added).

        162.    The statements made on April 18, 2019 regarding water in the Fire Creek mine

were materially misleading when made because in choosing to speak about “establishing a robust

development program in a variety of ground conditions” and mentioning a “minor amendment to

the water discharge permit for Fire Creek,” the Individual Defendants failed to fully disclose the

depth of this problem in parts of the mine and the significant negative effect it was having and

would have on mining operations and the ability of the mine to become cash flow neutral.

        D.      The Truth Gradually Emerges

        163.    On May 9, 2019, Hecla shocked investors when, before the market opened, the

Company issued a press release entitled “Hecla Reports First Quarter 2019 Results[;] Nevada

operations under review,” in which the Company disclosed a comprehensive review of its Nevada

Operations and the suspension of annual production and cost estimates for its Nevada Operations.



                                               54
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 55 of 89 PageID #: 180



Specifically, the May 9th press release admitted that the Nevada Operations were currently and

would likely continue to be cash flow negative:

       While Nevada operations had better development advance rates, the operating
       metrics including cost, grade and negative cash flow, were unacceptable. We are
       reviewing our Nevada operations to determine the best path forward and expect the
       results of this review in the second quarter. In the meantime, we are suspending our
       annual Nevada estimates for production and cost.

                                         *        *      *

       The annual production and cost outlook have been suspended for Nevada pending
       the results of the comprehensive review.

(Emphasis added).

       164.   Also, on May 9, 2019, during a follow up conference call, investors learned that

Hecla was likely facing a large write-down of its recently acquired Nevada assets due to

uncertainty as to whether Hecla would ever see a return on its investment in the Nevada mines.

Defendant Baker made the following statements concerning the rationale for the review of the

Nevada Operations and suspension of outlook for those operations:

       A year ago when doing the due diligence, we recognized certain problems with
       Fire Creek dealing with the tough material, managing the water, equipment
       availability, getting enough development to have consistent production, lack of
       characterization of ore types. And while we’ve made progress in dealing with the
       issues we saw the short answer is it’s not been enough. The advance rate has
       increased, but the mill tonnage decreased by a similar percentage in the last quarter.
       And while we’ve done things to manage the water, the amount of water has
       increased, making the conditions worse.

                                         *        *      *

       This process is really maintaining our discipline and capital allocation, we’re
       really just asking the question, are we going to get the return for the investment
       we’re making. Since we don’t know the outcome of the review, we are suspending
       guidance until we do.

(Emphasis added).




                                                  55
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 56 of 89 PageID #: 181



       165.       Further, a number of analysts posed questions indicating their shock at the severity

of the problems that had not previously been disclosed. For example, a J.P. Morgan analyst asked

the following:

       [John David Bridges, Senior Analyst:] Just wondered if you could give us a bit of
       color on what the problems actually are in Nevada? We heard about the water.
       You’re waiting on some permits, is that part of it? And you say you’ve demobilized
       the contract. Does that mean that you stopped advancing the exploration
       terminals which were related to the upbeat comments that you’ve been giving as
       on exploration success? I’m just a bit confused here.

       [Baker:] Sure. With respect to the water, what it has done is it’s limited places
       that we’re able to go in the mine because we cannot deal with the water fast
       enough to be able to effectively move forward.

(Emphasis added).

       166.       On May 9, 2019, the price of Hecla’s common stock declined by $0.27 per share,

or 13.24%, to close at $1.77 per share, causing a loss of more than $130 million in market

capitalization.

       167.       Following the May 9, 2019 disclosures, at least two analyst reports indicated

surprise over the disclosed problems and potential complete shutdown of the Nevada Operations.

       168.       A Cantor Fitzgerald report dated May 9, 2019 stated as follows:

       Pencils Down in Nevada – A plethora of challenges are facing Hecla at its Nevada
       operations. These range from extra dewatering requirements, poor grade
       reconciliation relative to the mine plan, metallurgical challenges with refractory
       ore, and underperformance of the mining contractor, among several others. Hecla
       is in the process of completing a comprehensive review of its Nevada Operations
       that may result in a complete production shutdown across Fire Creek, Hollister, and
       Midas.

       169.       A J.P. Morgan report dated May 9, 2019 stated:

       Buyer’s Remorse: Comprehensive Review of Nevada Operations Under Way;
       Negative

       The key takeaway from this result is the suspension of guidance for the newly
       acquired Nevada mines. We expect intense questioning of management to
       determine if this is a teething problem with the ramp back up of production or

                                                   56
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 57 of 89 PageID #: 182



       something more serious. Hecla said it had the opportunity to do extensive due
       diligence on the assets before the purchase, so it should just be the former.
       However, at a time when the company is preparing to refinance its high-yield
       debt, this uncertainty needs to be resolved quickly. The combination of the
       earnings miss and the suspended forecasts for Nevada will likely cause the stock to
       open sharply lower.

(Emphasis added).

       170.    On May 10, 2019, before the market opened, Hecla filed its quarterly report on

Form 10-Q for the period ending March 31, 2019, which stated, in part:

       We are currently undertaking a review of spending at the Nevada operations which
       may result in the following changes at the Fire Creek mine: a reduction in capital
       spending; ceasing current production and only developing to spirals 9,10 and 11;
       or a temporary cessation of all mine operations at Fire Creek. As a result, the values
       of certain components of properties, plants, equipment and mineral interests could
       be adjusted in the second quarter of 2019 when we expect to finalize the allocation
       of the Klondex purchase price. The outcome of the review may constitute a
       triggering event requiring assessment of the carrying value of our long-lived assets
       at Fire Creek with the potential to impact near-term estimated cash flows. The
       mineral interests at Fire Creek have a preliminary carrying value of approximately
       $220 million, of which approximately $46 million is depletable. We may recognize
       an impairment, which could be material, if the carrying value of the assets exceeds
       the estimated future undiscounted cash flows expected to result from their use and
       eventual disposition.

       171.    On May 10, 2019, Hecla’s common stock declined $0.21 per share, or 11.86%, to

close at $1.56 per share, causing a loss of more than $100 million in market capitalization.

       172.    On June 6, 2019, Hecla issued a press release entitled “Hecla Reduces Spending

for Nevada Operations,” in which the defendant Baker stated: “the Nevada operations have not

generated the cash flow we had hoped for so we are curtailing most development and reducing the

workforce with the goal of the operation generating positive cash flow in the second half of the

year.” The Company further stated:

       A review has been conducted of the Nevada operations and changes are being made
       with the goal of turning it into a positive cash flowing unit.

       The new approach is to mine the currently developed ore at Fire Creek. Mining
       at Midas is expected to continue through the end of the year, but Hollister will be

                                                57
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 58 of 89 PageID #: 183



       shut down. As a result, 25% of the Nevada workforce is being laid off. Some
       surface exploration drilling and hydrology studies are still planned to gather
       information on the deposits to help make future development programs more
       successful.

       Third-party ore processing arrangements are also being pursued to try and reduce
       the transportation and milling costs. This could include mills that can process ore
       that is considered refractory. With water discharge from Fire Creek more than
       double of a year ago, work is underway to increase discharge permits and change
       how the water is treated.

       The Company is still committed to the exploration and definition of Hatter
       Graben, which is one of the key reasons the Nevada operations were acquired.
       However, the level of development activity is being curtailed to reduce the cash
       consumption, and the focus instead is expected to be on surface drilling with the
       goal of gaining more information on potential expansions of the deposit and to help
       plan the most efficient route to get to the deposit, once development is restarted.

       The Company is providing revised annual 2019 Nevada production estimates of
       60,000 ounces at a cost of sales of $105 million, a cash cost, after by-product credits
       of $1,200 per gold ounce and an all-in sustaining cost, after by-product credits, of
       $1,700 per gold ounce.

(Emphasis added).

       173.   Also, on June 6, 2019, during the conference call to discuss the Nevada Operations,

defendant Baker stated as follows:

       Before I go to our go-forward plan in Nevada that we announced today, I want to
       talk about the approach we have taken so far. You might recall we said our strategy
       was to develop and drill at Fire Creek. But that development drilling did not lead
       to the ounces and cash flow we expected. This has led us to reevaluate our plan in
       Nevada because we expect our assets to operate on a cash-positive basis, and
       clearly, this one has not.

       We are choosing to take a slower, more considered approach to Nevada. We studied
       the ore bodies through exploration drilling, so that the cash consumption is expected
       to be significantly lower and our future activities had a higher chance of success.
       Consistent with this strategy today, we announced that we are focusing on mining
       at Fire Creek and pausing most of our development activities in Nevada given the
       cash outflow the mines had since acquisition.

       With the limited development we planned at Fire Creek, we expect to mine all of
       the development ore available for near-term production primarily off of Spiral 2 by
       early 2020. Production is stopping from Hollister and is planned to continue at
       Midas only until year-end as we consolidate the workforce into Fire Creek.

                                                 58
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 59 of 89 PageID #: 184



                                         *       *       *

       We plan to continue to advance the work on permitting and hydrology. At Fire
       Creek, the water discharge in the first 5 months of this year is over 2x what it was
       over the same period last year. We currently have consumptive water rights for
       about 160 gallons per minute out of the mine and are working on strategies to allow
       higher flows up to about 400 gallons per minute based on our recent work in
       Spiral 4.

                                         *       *       *

       Our experience tells us that we are in one of the best places to find and operate a
       high-grade, long-term mine. When we get to the end of mining primarily off of
       Spiral 2 in 2020 as we expect, we will see where we go from there. If the things we
       are working on come together, then we would then mine off Spirals 4 and 3. We
       also look at how we can do enough development to drill the highest-priority targets
       like Hatter Graben.

       So what went wrong? As we previously described, we expected the [filling] of the
       indicated resources to result in higher grades as was historically the case on the
       project and that an increase in development will allow an increase in throughput
       lowering the cutoff grades. This hasn’t proven to be the case in the new areas of the
       mine. And we’re seeing more refractory ore and poor ground conditions than
       encountered.

       While we recognized some of these issues as is typical with any acquisitions, we
       could -- we believed we could bring improvements and still do. But these issues
       were more challenging and take more time and study than we thought. While we
       will assess whether we have a triggering [event] to determine impairment at the end
       of the second quarter, I don’t currently anticipate that the potential impairment
       would be large. Why do I say this? Because the acquisition decision ultimately was
       made mainly on the exploration potential that we saw in each of the properties, not
       the existing reserves. That has not changed. What has changed is mining at Fire
       Creek, which had very little reserves. We have not finished evaluating how we can
       approach Fire Creek with the improvements that we think can be done.

       174.    Later, in the same conference call, in response to an analyst’s question, defendants

Baker and Radford clarified that the water issues were one of many reasons for their decision:

       [Baker:] I’m going to let Larry answer it, but before I do, let me just say that from
       my perspective, the dewatering is just one of the issues. It’s not the only one, and
       it really relates mostly to Spiral 4. And it’s -- when we look forward, we say our
       plan’s not going to be what we thought it could be. And, Trevor, the thing that’s
       been the surprise is the rate of increase that we’ve had. I mean it has literally
       doubled. I was in a meeting yesterday, and the guys gave the discharge numbers.
       And it’s -- over the first 5 months, it’s literally doubled. I think it’s gone from 29

                                                59
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 60 of 89 PageID #: 185



       gallons per minute to 63 or something in that order of magnitude -- 23 to 69, that
       order of magnitude. So it is then something that we were not anticipating, but it’s
       not been the only issue. Larry, why don’t you add to my comments?

       [Radford:] Well, certainly, in the -- as Phil has mentioned in the south side of the
       mine, there’s considerable amount of water encountered in Spiral 4 and Titan areas,
       and it precluded us from moving forward in those areas. As I said before, there’s -
       - there are a couple of things that affected 2019. One is, although development in
       the aggregate is on track the -- or was on track, the development in certain areas
       was hampered by conditions, principally water. And so that was a factor. And then
       as I said before, some of the definition drilling that we did, it wasn’t huge but
       certainly impacted. That was -- it turned out negatively for us and took some of the
       ounces that we had planned for 2019 off-line.

       And as we get out further from the core of the ore body in the future, then we need
       to understand metallurgy better. We’re working on that and looking at options for
       potential alternate processing.

       175.    On August 7, 2019, the Company issued a press release announcing the defendant

Radford had resigned as COO and would be replaced by a Company outsider from Kinross Gold

Corporation.

       E.      The Director Defendants Made False and Misleading Statements in Hecla’s
               2018 and 2019 Proxy Statements

       176.    Plaintiff’s allegations with respect to the misleading statements in the 2018 and

2019 Proxy Statements are based solely on negligence; they are not based on any allegation of

reckless or knowing conduct by or on behalf of these defendants, and they do not allege and do

not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation

of, or reference to any allegation of fraud, scienter, or recklessness with regard to these allegations

and related claims.

       177.    On April 9, 2018, Hecla issued its Proxy Statement for the 2018 Annual Meeting

of Shareholders, to be held on May 24, 2018 (the “2018 Proxy”). In the 2018 Proxy, the Director

Defendants solicited stockholder votes to, among other things, reelect defendants Nethercutt,

Ralbovsky, and Boggs to the Board. In support of their bid to reelect defendants Nethercutt,


                                                  60
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 61 of 89 PageID #: 186



Ralbovsky, and Boggs, the Director Defendants highlighted their duties and their supposed

successful oversight of the Company, as set forth below. The Director Defendants negligently

issued misleading statements with respect to these solicited votes.

       178.    On April 9, 2019, Hecla issued its Proxy Statement for the 2019 Annual Meeting

of Shareholders, to be held on May 23, 2019 (the “2019 Proxy”) (the 2018 Proxy and the

2019 Proxy are collectively, the “Proxy Statements”). In the 2019 Proxy, the Director Defendants

solicited stockholder votes to, among other things, reelect defendants Crumley, Rogers, and

Stanley to the Board. In support of their bid to reelect defendants Crumley, Rogers, and Stanley,

the Director Defendants highlighted their duties and their supposed successful oversight of the

Company, as set forth below. The Director Defendants negligently issued misleading statements

with respect to these solicited votes.

       179.    The 2019 Proxy described the Board’s oversight of risk as follows:

       The Board actively oversees and monitors the most significant risks that could
       impact Hecla’s operations. The Company identifies, assesses, and assigns
       responsibility for managing risks through an enterprise risk assessment process, our
       internal control environment and other internal processes. The Board and
       management coordinate the risk oversight role in a manner that serves the long-
       term interests of the Company and its shareholders through established periodic
       reporting and open lines of communication.

       180.    Additionally, both the 2018 and 2019 Proxy Statements stated the following with

respect to the Board’s oversight duties:

       [The] Board acts as the ultimate decision-making body of the Company on certain
       fundamental matters and advises and oversees senior management, which is
       responsible for the day-to-day operations and management of the Company. In
       carrying out its responsibilities, the Board reviews and assesses Hecla’s long-term
       strategy.

                                           *     *      *

       The Board is responsible for overseeing Hecla’s risk management practices related
       to our business strategies and operations. In performing this oversight role, our
       Board is responsible for ensuring that the risk management processes designed and

                                                61
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 62 of 89 PageID #: 187



       implemented by management are functioning, and that necessary steps are taken to
       foster a culture of risk-adjusted decision-making within Hecla.

       181.    With respect to the key oversight responsibilities of the Board’s Audit Committee,

which included Ralbovsky, Boggs, and Stanley, the 2018 and 2019 Proxy Statements both stated

that its “oversight and management responsibilities” included “[f]inancial statement integrity and

reporting,” and monitoring “compliance with securities and financial regulations.” The Proxy

Statements further stated that the functions of the committee included “assist[ing] the Board in

fulfilling its oversight responsibilities” and “review[ing] [Company] compliance with laws and

regulations, including disclosure controls and procedures.” The 2019 Proxy included the additional

function, “review[ing] the financial risks.”

       182.    With respect to the key oversight responsibilities of the Board’s HSE&T

Committee, which included Ralbovsky, Rogers, and Stanley, the 2018 and 2019 Proxy Statements

both stated that its “oversight and management responsibilities” included “[o]verse[ing]

operational, reserve and other technical risks.” The Proxy Statements further stated that the

functions of the committee included “review[ing] the [Company’s] operational and exploration

performance,” “review[ing] the [Company’s] operational, reserve and other technical risks,”

“review[ing] the technical activities of the Company,” and “mak[ing] recommendations to the

Board concerning the advisability of proceeding with the exploration, development, acquisition or

divestiture of mineral properties and/or operations.”

       183.    Accordingly, the Proxy Statements both incorrectly claimed and led reasonable

investors to believe that: (i) the Board was engaged in appropriate and active risk oversight of the

Company; (ii) the Audit Committee exercised appropriate oversight of the Company’s financial

statements and reporting, monitored compliance with securities and financial regulations, and

oversaw financial risks; (iii) the HSE&T Committee appropriately advised the Board with respect


                                                62
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 63 of 89 PageID #: 188



to acquisitions, monitored operational and exploration performance, oversaw operational,

reserves, and other technical risks, and that, based upon this information, it made fully informed

recommendations to the Board concerning the advisability of proceeding with acquisitions and did

not simply rubber stamp management’s desired transactions; and (iv) as a result, defendants

Nethercutt, Ralbovsky, and Boggs (in 2018) and defendants Crumley, Rogers, and Stanley

(in 2019), as members of the Board and the Audit or HSE&T Committees, were well-informed

about and exercised appropriate oversight over Hecla’s acquisitions, operations, risk management,

controls, and public disclosures.

       184.    In reality, the Board and its Audit and HSE&T Committees, which include

defendants Nethercutt, Ralbovsky, Boggs, Crumley, Rogers, and Stanley, did not exercise active

and appropriate oversight over the Company’s acquisitions, operations, risk management, controls,

and public disclosures. Instead, as described herein, they did not adequately oversee or evaluate

acquisitions advocated by management on an informed basis and they simply rubber stamped

management’s acquisition of the Nevada Operations from Klondex, without regard to the fact that

the Company was grossly overpaying for such assets and without regard to how such overpayment

would negatively affect the Company’s operations and its ability to raise capital or refinance its

existing bonds. Indeed, Hecla’s management later admitted that they had completed the acquisition

of the Nevada Operations without regard to the greatly inflated price which they paid for the assets.

       185.    The Board and its Audit and HSE&T Committees also made or allowed to be made

improper statements in Hecla’s press releases, public filings, and other public statements relating

to the Company’s Nevada Operations; they failed to appropriately implement functioning risk

management processes designed to address significant risks to the Company such as risks

associated with the undisclosed problems at the Company’s Nevada Operations; and they utterly



                                                 63
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 64 of 89 PageID #: 189



failed to ensure compliance with applicable securities laws through implementation of functioning

disclosure controls and procedures.

        186.     The misleading statements in the 2018 and 2019 Proxy Statements were material

to stockholders. The 2018 Proxy was particularly important to investors since it was issued after

the March 19, 2018 announcement of the Klondex acquisition but prior to the July 23, 2018 closing

of the transaction. The Klondex acquisition was no ordinary transaction given its size, cost and

(greatly downplayed) risk. Defendant Baker even publicly declared that it would be

“transformational” to the Company. Therefore, for example, a failure to reelect Nethercutt,

Ralbovsky, and/or Boggs, who each previously voted to approve the transaction, would send a

strong message to the Company and would result in the installment of up to three new directors.

Any new director could advocate for terminating the ill-conceived acquisition prior to closing via

the provisions in the agreement or via a negotiated settlement. Further, the 2019 Proxy was

important to investors given the damage to Hecla that had already been partially realized due the

actions of Hecla’s officers and directors.

        187.     The Proxy Statements harmed Hecla by interfering with the proper governance on

the Company’s behalf that follows the free and informed exercise of the stockholders’ right to vote

for directors.

        188.     Accordingly, the Director Defendants were negligent in including these materially

misleading statements in the Proxy Statements. As a result of the misleading statements in these

proxies, Hecla’s stockholders voted via an uninformed stockholder vote to reelect defendants

Nethercutt, Ralbovsky, Boggs, Crumley, Rogers, and Stanley to Hecla’s Board. Had the Proxy

Statements included appropriate disclosures regarding the fact that the Board and its Audit and

HSE&T Committees did not exercise active and appropriate oversight over the Company’s



                                                64
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 65 of 89 PageID #: 190



acquisitions, operations, risk management, controls, and public disclosures, did not adequately

oversee or evaluate acquisitions advocated by management on an informed basis, and simply

rubber stamped management’s acquisition of the Nevada Operations from Klondex without regard

to the fact that the Company was grossly overpaying for such assets and without regard to how

such overpayment would negatively affect the Company’s operations and its ability to raise capital

or refinance its existing bonds, stockholders likely would not have voted to re-elect defendants

Nethercutt, Ralbovsky, Boggs, Crumley, Rogers, and Stanley to Hecla’s Board.

       189.     The Proxy Statements further harmed Hecla in the amount of (i) the costs necessary

to issue the appropriate corrective disclosures and to re-run the 2018 and 2019 director elections

and (ii) the continued payment of the compensation to these directors (and for which new directors

would receive less compensation due to, inter alia, the proration of any yearly compensation after

appointment).

       190.     The 2019 Proxy also sought stockholder approval of amendments to and

restatement of the Company’s 2010 Stock Incentive Plan.

       191.     Under the heading “Compensation Philosophy and Objectives,” the Director

Defendants explained Hecla’s compensation philosophy as follows:

       The pay-for-performance philosophy of our executive compensation programs
       described in this Proxy Statement plays a significant role in our ability to produce
       strong operating, exploration, strategic, and financial results. It enables us to attract
       and retain a highly experienced and successful team to manage our business. Our
       compensation programs strongly support our business objectives and are aligned
       with the value provided to our shareholders.

In specifically discussing the 2010 Stock Incentive Plan, the 2019 Proxy explained that the plan

“align[s] the interests of eligible key employees, officers, and other eligible service providers with

the long-term interests of our shareholders.”




                                                  65
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 66 of 89 PageID #: 191



       192.    The 2019 Proxy further led stockholders to falsely believe that management’s and

stockholders’ interests were effectively aligned by describing 2018 “performance goals” which

defendants Hall and Radford had purportedly met, thereby justifying a portion of their 2018

performance-based compensation. For example, the 2019 Proxy stated that defendant Hall was

“instrumental in managing Hecla’s cash position in 2018,” even though the acquisition of Klondex

without sufficient regard to, among other things, the price paid, put the Company in an unfavorable

cash position and ultimately put it in a poor position to refinance its long-term bonds on favorable

terms, if at all. The 2019 Proxy also stated that defendant Radford “[was] successful in

reorganizing new managers/employees at our Nevada operations after the acquisition,”

“established development for Fire Creek,” and “established a development plan for Fire Creek and

Hatter Graben in Nevada,” when, in fact, in 2018 the Nevada Operations were known to be an

unmitigated disaster.

       193.    These statements concerning the Company’s compensation philosophy and

2010 Stock Incentive Plan were materially misleading when made because Hecla’s 2010 Stock

Incentive Plan did not effectively align the interests of management and stockholders. Instead,

management was incentivized to put the short-term interests of the Company (and their own

interests) ahead of what was best for the Company in the long-term. Nor did the plan in any way

de-incentivize management from knowingly overpaying for the Nevada Operations without

regarding to the effect such overpayment would have on Hecla’s business as a whole.

       194.    Accordingly, the Director Defendants were negligent in including these materially

misleading statements in the 2019 Proxy. As a result of the misleading statements in the

2019 Proxy, Hecla’s stockholders voted via an uninformed stockholder vote to approve the

amendments to and restatement of the Company’s 2010 Stock Incentive Plan.



                                                66
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 67 of 89 PageID #: 192



       195.    Had the 2019 Proxy included appropriate disclosures regarding the plan’s failure to

appropriately align management’s interests with stockholders’ long-term interests, stockholders

likely would not have voted to amend or otherwise restate the plan, and would have placed

defendants Crumley, Rogers, and Stanley’s prospects of being re-elected at the Company’s

2019 Annual Meeting of Shareholders in serious doubt. In fact, on May 16, 2019, prior to the

market learning of the full extent of Individual Defendants’ misconduct (including that

management had completed the Klondex acquisition without appropriate regard to the price paid),

the United Steelworkers had urged a vote against approval of the amendments to and restatement

of the Company’s 2010 Stock Incentive Plan to “send a clear message to Hecla’s board of directors

and company executives that this mismanagement is unacceptable.”

       196.    Plaintiff therefore seeks a new vote on approval of the amendments to and

restatement of the Company’s 2010 Stock Incentive Plan by way of a special proxy with

appropriate corrective disclosures.

       197.    The 2019 Proxy further harmed Hecla in the amount of (i) compensation awarded

to Hecla’s officers and employees under the restated and amended plan and (ii) the costs necessary

to issue the appropriate corrective disclosures and to re-run the vote on the amendments to and

restatement of the Company’s 2010 Stock Incentive Plan.

VIII. DAMAGES TO HECLA

       198.    As a result of the Individual Defendants’ improprieties, Hecla knowingly purchased

the Nevada Operations at a wildly inflated price without regard to how such overpayment would

affect the Company’s operations or its ability to raise capital or refinance its existing bonds. At

minimum, this has damaged Hecla in the amount of the overpayment for the transaction and the

additional development costs necessary to make the Nevada mines cash flow positive.



                                                67
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 68 of 89 PageID #: 193



       199.    In connection with the transaction, Hecla also disseminated improper public

statements concerning its Nevada Operations. These improper statements have devastated Hecla’s

credibility, damaged the Company by depriving Hecla stockholders of the opportunity to stop the

Klondex transaction either by corporate means or through court action, and caused the Company

to lose more than $230 million in market capitalization.

       200.    The Individual Defendants’ improper course of conduct has also subjected the

Company to potentially tens of millions of dollars in damages in connection with the Securities

Class Actions. The Securities Class Actions allege that the Company and certain Individual

Defendants, including defendants Baker, Hall, and Radford, violated federal securities laws by

repeatedly misrepresenting the Company’s Nevada Operations.

       201.    Defendants’ actions have also devastated Hecla’s financial well-being and have

caused its bonds to be downgraded, significantly increasing its costs of capital and debt. As noted

in a June 17, 2019 report on spglobal.com:

       S&P downgrades Hecla Mining’s rating on higher leverage, refinancing risk

       S&P Global Ratings on June 14 downgraded Hecla Mining Co.’s issuer credit
       rating and its issue-level rating for its senior notes to B- from B+ after the company
       scaled back development at its Nevada operations on the back of lower-than-
       expected production.

       The ratings agency’s negative outlook reflects its expectation that the silver and
       gold producer's leverage at a now forecast 5x, previously 2.5x, would make it
       difficult for Hecla to refinance its US$500 million in senior notes due in May
       2021.

       S&P Global Ratings reduced Hecla’s liquidity assessment to less than adequate
       from adequate based on these potential refinancing challenges.

(Emphasis added).




                                                68
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 69 of 89 PageID #: 194



       202.    A June 20, 2019 report on moodys.com described a similar downgrade by Moody’s

Investors Service:

       Rating Action: Moody’s downgrades Hecla’s CFR to Caa1; outlook stable

       20 Jun 2019

       New York, June 20, 2019 – Moody’s Investors Service (“Moody’s”) downgraded
       the Corporate Family Rating of Hecla Mining Company (Hecla) to Caa1 from B2,
       the probability of default rating to Caa1-PD from B2-PD and senior unsecured
       notes to Caa2 from B3. Moody’s also downgraded the Speculative Grade Liquidity
       rating to SGL-3 from SGL-2. The outlook is stable.

       “The downgrade is driven by a significant deterioration in Hecla’s credit profile
       and Moody’s expectations that operational challenges and high execution risks at
       several of the company’s mines as well as potential liquidity constraints could
       impede the improvement in credit metrics over the next 12-18 months,” said Botir
       Sharipov, Vice President and lead analyst for Hecla.

       203.    These actions have further irreparably damaged Hecla’s corporate image and

goodwill. For at least the foreseeable future, Hecla will suffer from what is known as the “liar’s

discount,” a term applied to the stock of companies who have been implicated in misleading the

investing public, such that Hecla’s ability to raise equity capital or debt on favorable terms in the

future is now and will continue to be impaired. The Company stands to incur higher marginal costs

of capital and debt because of the misconduct.

       204.    Finally, as a direct and proximate result of the Individual Defendants’ conduct, the

Company has expended, and will continue to expend, significant sums of money. These additional

expenditures include, without limitation: (i) costs necessary to issue the appropriate corrective

disclosures and to re-run the 2018 and 2019 director elections and the 2019 vote on the

amendments to and restatement of the Company’s 2010 Stock Incentive Plan; (ii) costs incurred

from compensation and benefits paid to the Individual Defendants and other members of Hecla’s

management, which compensation was based at least in part on Hecla’s artificially-inflated stock



                                                 69
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 70 of 89 PageID #: 195



price; and (iii) costs incurred in investigating and defending Hecla and the Securities Class Action

Defendants in the Securities Class Actions and any related litigation.

IX.    DERIVATIVE ALLEGATIONS

       205.    Plaintiff brings this action derivatively in his own right and for the benefit of the

Company to redress injuries suffered, and to be suffered, by Hecla as a direct result of the

violations of the federal securities laws, breaches of fiduciary duty, waste of corporate assets, and

unjust enrichment by the Individual Defendants.

       206.    Hecla is named as a Nominal Defendant in this case solely in a derivative capacity.

This is not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

       207.    Plaintiff is a current stockholder of Hecla and has continuously owned such shares

since 1999. Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in prosecuting this action.

       208.    Due to the Board’s direct involvement in the wrongdoing, the substantial likelihood

of liability its members face, its members’ lack of independence, and its undeniably flawed

Klondex acquisition process and the grossly inflated price paid, prosecution of this action,

independent of the current Board, is in the best interests of the Company and its stockholders.

       209.    The wrongful acts complained of herein subjected, and continue to subject, Hecla

to harm.

X.     FUTILITY ALLEGATIONS

       210.    Plaintiff incorporates by reference all prior paragraphs as if fully set forth herein.

       211.    Hecla’s current Board consists of defendants Baker, Crumley, Boggs, Johnson,

Nethercutt, Ralbovsky, Rogers, and Stanley. Plaintiff has not made any demand on the present

Board to institute this action because such a demand would be a futile and useless act.



                                                 70
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 71 of 89 PageID #: 196



       A.      Demand Is Excused as to Defendant Baker Because He Lacks Independence

       212.    As a preliminary matter, Hecla has conceded in its SEC filings that defendant Baker

is not an independent director. Specifically, in the 2019 Proxy, defendant Baker is not listed as one

of the allegedly independent directors. According to the Company, he cannot be deemed

independent under the NYSE listing standards.

       213.    Furthermore, defendant Baker is not an independent director because his principal

professional occupation is his employment with Hecla. Baker has served as the Company’s CEO

since May 2003 and its President since November 2001, and has received and continues to receive

substantial monetary compensation and other benefits:

                                                 CHANGE IN
                                                   PENSION
                                                 VALUE AND
                                                    NON-
                          NONEQUITY              QUALIFIED
                          INCENTIVE              DEFERRED
                STOCK        PLAN                   COMP.          OTHER        TOTAL
YEAR SALARY AWARDS COMPENSATION                   EARNINGS      COMPENSATION COMPENSATION
 2018 $635,000 $870,859    $1,844,625              $317,452        $18,606     $3,686,542
 2017 $618,750 $842,802    $2,473,625             $1,017,111       $18,306     $4,970,594
 2016 $484,000 $1,190,811  $2,876,375              $924,335        $15,900     $5,491,421

       214.    Accordingly, defendant Baker lacks independence from defendants Crumley,

Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and Stanley due to his interest in maintaining his

executive position. This lack of independence renders defendant Baker incapable of impartially

considering a demand to commence and vigorously prosecute this action.

       B.      Demand Is Excused Because the Entire Board Faces a Substantial Likelihood
               of Liability for Their Misconduct

       215.    Defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and

Stanley violated section 14(a) of the Exchange Act by negligently making material misstatements

and omissions in the Proxy Statements. It is against public policy to indemnify individuals for


                                                 71
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 72 of 89 PageID #: 197



violations of section 14(a) of the Exchange Act. Accordingly, any indemnification provided by the

Company to defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and

Stanley does not protect them from their violations. Additionally, defendants Nethercutt,

Ralbovsky, Boggs, Crumley, Rogers, and Stanley lack independence to consider a demand because

they would be subject to new elections and immediate ouster from the Board if this claim is

successful and new elections ordered. As a result, defendants Baker, Crumley, Boggs, Johnson,

Nethercutt, Ralbovsky, Rogers, and Stanley face a substantial likelihood of liability, excusing a

demand.

       216.    Defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and

Stanley breached their fiduciary duties of loyalty and good faith by putting their interests over the

Company in approving the acquisition of Klondex. Defendants Baker, Crumley, Boggs, Johnson,

Nethercutt, Ralbovsky, Rogers, and Stanley knew that they were vulnerable to proxy contests and

hostile takeover bids due to their mismanagement of Hecla. In an attempt to inflate the financials

in the near term, defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and

Stanley hastily acquired Klondex in a grossly negligent manner despite the issues they encountered

during the process. They also breached their fiduciary duties by knowingly pursuing and approving

the transaction without regard to the fact that the Company was significantly overpaying for such

assets and without regard to how such overpayment would negatively affect the Company’s

operations. In pursuing and completing the acquisition of Klondex, defendants Baker, Crumley,

Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and Stanley breached their fiduciary duties.

Accordingly, all the members of the Board face a substantial likelihood of liability for their breach

of fiduciary duties, making any demand upon them futile.




                                                 72
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 73 of 89 PageID #: 198



       217.    Further, defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky,

Rogers, and Stanley breached their fiduciary duties of loyalty and good faith by making or allowing

to be made improper statements in Hecla’s press releases, public filings, including the Company’s

2018 10-K, and other public statements relating to the Company’s Nevada Operations. In making

or allowing these improper statements, defendants Baker, Crumley, Boggs, Johnson, Nethercutt,

Ralbovsky, Rogers, and Stanley breached their fiduciary duties. Accordingly, all the members of

the Board face a substantial likelihood of liability for their breach of fiduciary duties, making any

demand upon them futile.

       218.    Defendants Johnson, Ralbovsky, Rogers, and Stanley, as members of the HSE&T

Committee at the time of the wrongdoing, had a duty to review data and make recommendations

to the Board on the advisability of proceeding with, among other things, the acquisition of the

Nevada Operations from Klondex. In doing so, the Committee was charged with considering the

transaction from a technical, financial, and scheduling perspective and it had sole discretion to

retain necessary experts and consultants to carry out these responsibilities. As described herein,

defendants Johnson, Ralbovsky, Rogers, and Stanley breached their duty of loyalty and good faith

by voting to approve the Klondex acquisition and by otherwise failing to adequately evaluate the

acquisition, consider the related red flags, and advise the Board. From a technical perspective, the

Committee and the Board failed to adequately consider the multitude of issues with the Fire Creek

mine that were identified through due diligence (and via Klondex’s public disclosures) and they

failed to undertake an appropriate, heightened level of due diligence after Hecla’s initial due

diligence failures. From a financial perspective, the Committee and the Board approved the

transaction without regard to the fact that the Company was knowingly, significantly overpaying

for the assets and without regard to how such overpayment would negatively affect the Company’s



                                                 73
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 74 of 89 PageID #: 199



overall operations. And, from a scheduling perspective, the Committee and the Board did not

adequately consider the time span (and the significant, related costs) of Hecla’s attempted

improvements to and expansion of the Nevada Operations. For these reasons, HSE&T Committee

members, and the remaining members of the Board, face a substantial likelihood of liability for

their breach of fiduciary duties, making any demand upon them futile.

       219.    The entire Board, and in particular defendants Boggs, Nethercutt, Ralbovsky, and

Stanley, as members of the Corporate Governance Committee at the time of the wrongdoing, are

charged with overseeing compliance with the Company’s Code of Conduct, including ensuring

that directors, officers, and employees do not misrepresent Hecla and that all state and federal

securities laws are followed. As described herein, defendants Baker, Crumley, Boggs, Johnson,

Nethercutt, Ralbovsky, Rogers, and Stanley breached their duty of loyalty and good faith by failing

to properly oversee compliance with the Code by allowing, and failing to timely remedy, the

improper statements and securities law violations described herein. For these reasons, defendants

Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and Stanley face a substantial

likelihood of liability for their breach of fiduciary duties, making any demand upon them futile.

       220.    Defendant Baker, as Hecla’s CEO, had additional duties under the Company’s

Code of Ethics, including overall responsibility for establishing and administering appropriate

disclosure and accounting controls and otherwise ensuring full, fair, timely, and understandable

disclosure concerning the Company and its operations. As described herein, Baker breached his

duties of loyalty and good faith by approving or otherwise allowing the improper statements, and

by failing to appropriately establish and administer Hecla’s public disclosure controls and

procedures to prevent such improper statements. For these reasons, defendant Baker faces a




                                                74
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 75 of 89 PageID #: 200



substantial likelihood of liability for breach of fiduciary duties, making any demand upon him

futile.

          221.   Defendants Boggs, Johnson, Ralbovsky, and Stanley, as members of the Audit

Committee, had a duty to properly oversee Hecla’s compliance with legal and regulatory

requirements, including public disclosure controls and procedures, as well as its risk assessment

and management, and internal control functions. Thus, the Audit Committee Defendants were

responsible for knowingly or recklessly allowing the improper statements detailed herein. The

Audit Committee Defendants breached their fiduciary duty of loyalty and good faith by approving

or otherwise allowing the improper statements, and therefore failing to properly oversee Hecla’s

compliance with legal and regulatory requirements and the Company’s disclosure controls. For

these reasons, defendants Boggs, Johnson, Ralbovsky, and Stanley face a substantial likelihood of

liability for their breach of fiduciary duties, making any demand upon them futile.

          222.   Any suit by the current directors of Hecla to remedy these wrongs would also

expose defendant Baker (and defendants Hall, Radford, and Nominal Defendant Hecla) to liability

for violations of the federal securities laws in the pending Securities Class Actions and would

result in civil actions being filed against one or more of the other Individual Defendants. The

Securities Class Actions allege violations of sections 10(b) and 20(a) of the Exchange Act. If the

Board elects for the Company to press forward with its right of action against defendant Baker and

others in this action, then Hecla’s efforts would compromise its own defense of the Securities Class

Actions.

          C.     Demand Is Excused Because Defendants Nethercutt, Ralbovsky, Boggs,
                 Crumley, Rogers, and Stanley Are Not Sufficiently Disinterested to Consider
                 a Demand

          223.   Demand is further excused as to defendants Nethercutt, Ralbovsky, Boggs,

Crumley, Rogers, and Stanley because these defendants are not sufficiently disinterested and
                                                75
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 76 of 89 PageID #: 201



independent to decide whether Hecla should pursue the Section 14(a) claims asserted in this action.

With knowledge of the undisclosed truth surrounding management’s acquisition of the Nevada

Operations and the threat this truth posed to these directors’ positions on the Board, these directors

took action to entrench themselves and perpetuate their control of Hecla by causing the Company

to issue the misleading the Proxy Statements.

       224.    In particular, Defendants Nethercutt, Ralbovsky, Boggs, Crumley, Rogers, and

Stanley’s prospects of remaining in office would have been in serious doubt had the Proxy

Statements included appropriate disclosures regarding the fact that the Board and its Audit and

HSE&T Committees did not exercise active and appropriate oversight over the Company’s

acquisitions, operations, risk management, controls, and public disclosures, did not adequately

oversee or evaluate acquisitions advocated by management on an informed basis, and simply

rubber stamped management’s acquisition of the Nevada Operations from Klondex without regard

to the fact that the Company was grossly overpaying for such assets and without regard to how

such overpayment would negatively affect the Company’s operations and its ability to raise capital

or refinance its existing bonds. Had the Proxy Statements included these disclosures, Hecla

stockholders would likely not have voted to re-elect defendants Nethercutt, Ralbovsky, Boggs,

Crumley, Rogers, and Stanley to Hecla’s Board.

       225.    In addition, had the 2019 Proxy included appropriate disclosures regarding the

plan’s failure to appropriately align management’s interests with stockholders’ long-term interests,

stockholders likely would not have voted to amend or otherwise restate the plan, and would have

placed defendants Crumley, Rogers, and Stanley’s prospects of being re-elected at the Company’s

2019 Annual Meeting of Shareholders in serious doubt. In fact, on May 16, 2019, prior to the

market learning of the full extent of Individual Defendants’ misconduct (including that



                                                 76
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 77 of 89 PageID #: 202



management had completed the Klondex acquisition without appropriate regard to the price paid),

the United Steelworkers had urged a vote against approval of the amendments to and restatement

of the Company’s 2010 Stock Incentive Plan to “send a clear message to Hecla’s board of directors

and company executives that this mismanagement is unacceptable.”

       D.      Demand Is Excused as to Defendants Stanley and Baker Due to Their
               Overlapping Business Affiliations

       226.    Defendants Stanley and Baker are incapable of impartially considering a demand

to commence and vigorously prosecute this action due to their long-standing, overlapping business

relationships. In particular, Stanley and Baker both served as members of the board of directors of

QEP Resources, Inc. (an independent natural gas and oil exploration and production company)

between May 2010 and January 2019. Between 2004 and 2010, Baker served on the board of

Questar Corporation where Stanley was also a director and an officer since 2002. Baker was paid

compensation for his duties as a QEP Resources director of $289,506, $270,007, and $257,504 for

2018, 2017, and 2016, respectively. Stanley was paid compensation for his duties as QEP

Resource’s Chairman, President, and CEO of $6,798,430, $7,231,169, and $7,096,612 for 2018,

2017, and 2016, respectively. Upon his retirement in January 2019, Stanley received $15,753,932

in compensation including a $6,764,333 cash severance, plus additional benefits under QEP’s

Pension Plan, the SERP and the Deferred Compensation Wrap Plan. There is reasonable doubt that

defendants Stanley and Baker would vote to initiate litigation against each other (or otherwise vote

or act in a manner inconsistent with each other’s interests) due to these long-standing business

relationships. Demand is therefore futile as to defendants Stanley and Baker.

       E.      Demand Is Excused as to Defendants Crumley, Boggs, Nethercutt, and Rogers
               Due to Their Membership on the Compensation Committee

       227.    Defendants Crumley, Boggs, Nethercutt, and Rogers serve together on the

Compensation Committee. These four individuals set at least portions of their own compensation,

                                                77
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 78 of 89 PageID #: 203



as well as the compensation of their colleagues, Baker, Johnson, Ralbovsky, and Stanley. Their

capacity to dole out compensation for themselves and their colleagues makes it impossible for each

of them, and any of them, to independently and disinterestedly consider a stockholder demand to

investigate or prosecute an action pertaining to the Individual Defendants’ illegal conduct.

XI.    DEMAND ON HECLA’S STOCKHOLDERS IS UNNECESSARY

       228.    Plaintiff has not made any demand on the other stockholders of Hecla to institute

this action since such demand would be a futile and useless act for at least the following reasons:

               (a)     Hecla is a publicly held company with 486,232,104 shares outstanding as

       of May 7, 2019, and with hundreds or thousands of geographically dispersed stockholders;

               (b)     making demand on such a number of stockholders would be impossible for

       Plaintiff who has no way of finding out the names, addresses, or phone numbers of Hecla’s

       stockholders; and

               (c)     making demand on all stockholders would force Plaintiff to incur excessive

       expenses, assuming all stockholders could be individually identified.

XII.   CLAIMS FOR RELIEF

                                            COUNT I

                        Violation of Section 14(a) of the Exchange Act
                              (Against the Director Defendants)

       229.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein, except as described at ¶ 230, below.

       230.    The section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Director Defendants. The section 14(a) Exchange Act claims alleged herein do not allege

and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any


                                                78
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 79 of 89 PageID #: 204



allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

nonfraud claims.

       231.    The Director Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to stockholders, which were contained

in the Proxy Statements. In the 2018 and 2019 Proxy Statements, the Board solicited stockholder

votes to reelect themselves to the Board and, in the 2019 Proxy, to approve amendments to and

restatement of the Company’s 2010 Stock Incentive Plan.

       232.    The Proxy Statements incorrectly claimed and led reasonable investors to believe

that: (i) the Board was engaged in appropriate and active risk oversight of the Company; (ii) the

Audit Committee exercised appropriate oversight of the Company’s financial statements and

reporting, monitored compliance with securities and financial regulations, and reviewed financial

risks; (iii) the HSE&T Committee appropriately advised the Board with respect to acquisitions,

monitored operational and exploration performance, oversaw operational, reserves, and other

technical risks, and that, based upon this information, it made recommendations to the Board

concerning the advisability of proceeding with acquisitions and did not simply rubber stamp

management’s desired transactions; and (iv) as a result, defendants Nethercutt, Ralbovsky, and

Boggs (in 2018) and defendants Crumley, Rogers, and Stanley (in 2019), as members of the Board

and the Audit or HSE&T Committees, were well-informed about and exercised appropriate

oversight over Hecla’s acquisitions, operations, risk management, controls, and public disclosures.

       233.    In reality, the Board and its Audit and HSE&T Committees, which include

defendants Nethercutt, Ralbovsky, Boggs, Crumley, Rogers, and Stanley (who were each up for

reelection), did not exercise active and appropriate oversight over the Company’s acquisitions,

operations, risk management, controls, and public disclosures.



                                                79
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 80 of 89 PageID #: 205



       234.     By reason of the conduct alleged herein, the Director Defendants violated

section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’ wrongful

conduct, Hecla misled and/or deceived its stockholders by making misleading statements that were

an essential link in stockholders heeding Hecla’s recommendation to reelect certain Board

members.

       235.     The misleading information contained in the Proxy Statements was material to

Hecla’s stockholders in determining whether to elect these defendants. This information was also

material to the integrity of the directors that were proposed for election to the Board. The proxy

solicitation process in connection with the Proxy Statements was an essential link in the reelection

of nominees to the Board.

       236.     Plaintiff therefore seeks new director elections on the basis of a special proxy with

appropriate corrective disclosures.

       237.     The Proxy Statements further harmed Hecla in the amount of (i) the costs necessary

to issue the appropriate corrective disclosures and to re-run the 2018 and 2019 director elections

and (ii) the continued payment of the compensation to these directors (and for which new directors

would receive less compensation due to, inter alia, the proration of any yearly compensation after

appointment).

       238.     Plaintiff, on behalf of Hecla, therefore seeks relief for damages inflicted upon the

Company based upon the misleading Proxy Statements in connection with the improper reelection

of the members of the Board.

       239.     The 2019 Proxy further sought stockholder approval of amendments to and

restatement of the Company’s 2010 Stock Incentive Plan.




                                                 80
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 81 of 89 PageID #: 206



       240.    The statements in the 2019 Proxy concerning the alignment of management and

stockholder interests in the Company’s compensation philosophy and the 2010 Stock Incentive

Plan were materially misleading when made because Hecla’s 2010 Stock Incentive Plan did not

effectively align the interests of management and stockholders. Instead, as described herein,

management was incentivized to put the short-term interests of the Company (and their own

interests) ahead of the what was best for the Company in the long-term.

       241.    By reason of the conduct alleged herein, the Director Defendants violated

section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’ wrongful

conduct, Hecla misled and/or deceived its stockholders by making misleading statements that were

an essential link in stockholders heeding Hecla’s recommendation to approve the amendments to

and restatement of the Company’s 2010 Stock Incentive Plan. The misleading information

contained in the 2019 Proxy was material to Hecla’s stockholders in determining whether to

approve the amendments to and restatement of the Company’s 2010 Stock Incentive Plan.

       242.    Plaintiff therefore seeks a new vote on approval of the amendments to and

restatement of the Company’s 2010 Stock Incentive Plan by way of a special proxy with

appropriate corrective disclosures.

       243.    The 2019 Proxy further harmed Hecla in the amount of (i) compensation awarded

to Hecla’s officers and employees under the restated and amended plan and (ii) the costs necessary

to issue the appropriate corrective disclosures and to re-run the vote on the amendments to and

restatement of the Company’s 2010 Stock Incentive Plan.

       244.    Plaintiff, on behalf of Hecla, therefore seeks relief for damages inflicted upon the

Company based upon the misleading 2019 Proxy in connection with the approval of the

amendments to and restatement of the Company’s 2010 Stock Incentive Plan.



                                                81
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 82 of 89 PageID #: 207



                                             COUNT II

                                   Breach of Fiduciary Duties
                               (Against the Individual Defendants)

       245.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       246.    The Individual Defendants owed and owe Hecla fiduciary obligations. By reason

of their fiduciary relationships, the Individual Defendants owed and owe Hecla the highest

obligation of good faith, fair dealing, loyalty, and due care.

       247.    The Individual Defendants also owed fiduciary duties imposed and defined by

federal substantive corporation law, which imposes broad fiduciary duties on management vis-a-

vis the corporation and its individual stockholders, including Plaintiff. The Individual Defendants

violated these fiduciary duties by issuing or causing to be issued the material misrepresentations

or omissions concerning its Nevada Operations described herein. These misstatements harmed the

Company by depriving Plaintiff and other Hecla shareholders of the opportunity to stop the

Klondex transaction either by corporate means or through court action.

       248.    Each of the Individual Defendants violated their fiduciary duties by consciously

causing or consciously failing to prevent the Company from engaging in the improper acts

complained of herein.

       249.    The Individual Defendants either knew, were reckless, or were grossly negligent in

not knowing that Hecla was grossly overpaying for the Klondex acquisition. Accordingly, the

Individual Defendants breached their duty of care and loyalty to the Company. These unlawful

practices wasted the Company’s assets and caused Hecla to incur substantial damage.

       250.    The Individual Defendants breached their duty of loyalty and good faith by

engaging in a transaction for their own benefit at the expense of Hecla and its public stockholders.


                                                 82
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 83 of 89 PageID #: 208



Further, the Director Defendants breached their duty of care and loyalty by voting to approve the

Klondex transaction without being adequately informed and doing so without regard to the fact

that the Company had not undertaken sufficient due diligence, was knowingly overpaying for the

assets and without regard to how such overpayment would negatively affect the Company’s

operations. These unlawful practices wasted the Company’s assets and caused Hecla to incur

substantial damage.

       251.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

Additionally, the Individual Defendants breached their duty of loyalty and good faith by allowing

each other to cause, or by themselves causing, the Company to make improper statements in

Hecla’s press releases, public filings, and other public statements relating to the Company’s

Nevada Operations. The Individual Defendants knew or were reckless in not knowing that the

Company’s newly acquired Nevada mines faced many undisclosed material problems that would

prevent the operations from being cash flow positive or even cash flow neutral. They also failed

to appropriately establish and administer Hecla’s public disclosure controls and procedures to

prevent the improper statements. These unlawful practices wasted the Company’s assets and

caused Hecla to incur substantial damage.

       252.    The Securities Class Action Defendants were reckless or grossly negligent in

disseminating the improper statements detailed herein. The Securities Class Action Defendants

intentionally, recklessly, or with gross negligence made improper statements in Hecla’s press

releases, public filings, and other public statements relating to the Company’s Nevada Operations.

Accordingly, these defendants breached their duty of care and loyalty to the Company. These

unlawful practices wasted the Company’s assets and caused Hecla to incur substantial damage.



                                                83
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 84 of 89 PageID #: 209



       253.    The Board and the Corporate Governance Committee members had a duty to

properly oversee compliance with Hecla’s Code of Conduct. As described herein, the Corporate

Governance Committee Defendants and the other Board members breached their duty of loyalty

and good faith by failing to properly oversee compliance with the Code by, inter alia, allowing the

improper statements and securities law violations described herein. These unlawful practices

wasted the Company’s assets and caused Hecla to incur substantial damage.

       254.    Defendants Baker and Hall have additional duties under the Company’s Code of

Ethics. These duties, under this “especially high set of ethical standards,” include establishing and

administering appropriate disclosure and accounting controls and otherwise ensuring full, fair,

timely, and understandable disclosure concerning the Company and its operations. As described

herein, Baker and Hall breached these heightened duties by approving or otherwise allowing the

improper statements and by failing to appropriately establish and administer Hecla’s public

disclosure controls and procedures to prevent such improper statements. These unlawful practices

wasted the Company’s assets and caused Hecla to incur substantial damage.

       255.    The Audit Committee members had a duty to properly oversee Hecla’s compliance

with legal and regulatory requirements, including public disclosure controls and procedure, as well

as its risk assessment and management, and internal control functions. As described herein, the

Audit Committee Defendants breached their duty of loyalty and good faith by approving or

otherwise allowing the improper statements, and by failing to properly oversee Hecla’s compliance

with legal and regulatory requirements, public disclosure controls and procedure, risk assessment

and management, and internal control functions. These unlawful practices wasted the Company’s

assets and caused Hecla to incur substantial damage.




                                                 84
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 85 of 89 PageID #: 210



       256.    The HSE&T Committee members had a duty to properly oversee the Company’s

acquisitions, mine construction, operations, development and production, and to manage risks

relating to the foregoing. As described herein, the HSE&T Committee Defendants breached their

duty of loyalty and good faith by failing to exercise active and appropriate oversight over the

Company’s acquisitions, operations, risk management, controls, and public disclosures. For

example, Committee members, and the Board as a whole, did not adequately oversee or evaluate

acquisitions advocated by management and simply rubber-stamped management’s acquisition of

the Nevada Operations from Klondex. These unlawful practices wasted the Company’s assets and

caused Hecla to incur substantial damage.

       257.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Hecla has sustained significant damages. Accordingly, these defendants are

liable to the Company.

       258.    Plaintiff, on behalf of Hecla, has no adequate remedy at law.

                                            COUNT III

                                  Waste of Corporate Assets
                              (Against the Individual Defendants)

       259.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       260.    The Individual Defendants hastily acquired Klondex in a grossly negligent manner.

In pursuing the acquisition of Klondex, the Individual Defendants grossly overpaid for Klondex,

causing lasting long-term damage to Hecla.

       261.    Additionally, as a result of the Individual Defendants’ failure to implement

adequate controls to ensure that the Company’s SEC filings and other public statements were not

misleading, Hecla is subject to the Securities Class Actions. The Individual Defendants have


                                                85
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 86 of 89 PageID #: 211



caused Hecla to waste its corporate assets by forcing the Company to expend valuable resources

in defending itself in the ongoing litigation, in addition to any ensuing costs from a potential

settlement or adverse judgment.

       262.    As a result of their waste of corporate assets, the Individual Defendants are liable

to the Company.

       263.    Plaintiff, on behalf of Hecla, has no adequate remedy at law.

                                           COUNT IV

                                      Unjust Enrichment
                              (Against the Individual Defendants)

       264.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       265.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Hecla. The Individual Defendants were unjustly

enriched as a result of the compensation and director remuneration they received while breaching

fiduciary duties owed to Hecla.

       266.    Plaintiff, as a stockholder and representative of Hecla, seeks restitution from these

defendants, and each of them, and seek an order of this Court disgorging all profits, benefits, and

other compensation obtained by these defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

       267.    Plaintiff, on behalf of Hecla, has no adequate remedy at law.

XIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Finding that a stockholder demand on the Hecla Board would have been a futile

and useless act;


                                                86
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 87 of 89 PageID #: 212



       B.      Finding that the Individual Defendants have breached their fiduciary duties to the

Company, wasted corporate assets, were unjustly enriched, and violated the federal securities laws;

       C.      Directing Hecla to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect Hecla and its

stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote resolutions for amendments to the Company’s Bylaws or

Articles of Incorporation, and taking such other action as may be necessary to place before

stockholders for a vote the following corporate governance proposals or policies:

       •    a proposal to strengthen the Company’s disclosure controls to ensure that all material
            information is adequately and timely disclosed to the SEC and public;

       •    a proposal to strengthen the Board’s supervision of acquisitions, operations, and
            compliance with applicable state and federal laws and regulations;

       •    a proposal to strengthen the Company’s internal reporting controls;

       •    a proposal to develop and implement procedures for greater stockholder input into the
            policies and guidelines of the Board;

       •    a provision to permit the stockholders of Hecla to nominate three candidates for
            election to the Board; and

       •    a provision to appropriately test, and then strengthen, the Company’s internal-
            operational control functions.

       D.      Against each of the Individual Defendants in favor of Hecla for the amount of

damages sustained by Hecla, jointly and severally, in an amount to be determined at trial, together

with pre- and post-judgment interest at the maximum legal rate allowable by law;

       E.      Requiring the Individual Defendants to return to Hecla all compensation and

remuneration of whatever kind paid to them by Hecla during the time that they were in breach of

the fiduciary duties they owed to Hecla;




                                                87
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 88 of 89 PageID #: 213



       F.      Directing the Individual Defendants to establish, maintain, and fully fund effective

corporate governance and compliance programs to ensure that Hecla’s directors, officers, and

employees do not engage in wrongful or illegal practices;

       G.      Requiring new director elections for 2018 and 2019 on the basis of a special proxy

with appropriate corrective disclosures;

       H.      Requiring a new stockholder vote on approval of the amendments to and

restatement of the Company’s 2010 Stock Incentive Plan by way of a special proxy with

appropriate corrective disclosures;

       I.      Granting additional appropriate equitable and/or injunctive relief to remedy the

Individual Defendants’ misconduct, as permitted by law;

       J.      Awarding to Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees and expenses; and

       K.      Granting such other and further relief as this Court deems just and equitable.

XIV. DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury.

Dated: September 6, 2019                       COOCH AND TAYLOR, P.A.

                                               /s/ Blake A. Bennett
                                               Blake A. Bennett #5133

                                               The Brandywine Building
                                               1000 West Street, 10th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 984-3800
                                               Facsimile: (302) 984-3939
                                               bbennett@coochtaylor.com

                                               JOHNSON FISTEL, LLP
                                               MICHAEL I. FISTEL, JR.
                                               40 Powder Springs Street
                                               Marietta, GA 30064
                                               Telephone: (470) 632-6000
                                               Facsimile: (770) 200-3101
                                               MichaelF@johnsonfistel.com

                                                88
Case 1:19-cv-01299-CFC Document 20 Filed 09/06/19 Page 89 of 89 PageID #: 214



                                     JOHNSON FISTEL, LLP
                                     FRANK J. JOHNSON
                                     655 West Broadway, Suite 1400
                                     San Diego, CA 92101
                                     Telephone: (619) 230-0063
                                     Facsimile: (619) 255-1856
                                     FrankJ@johnsonfistel.com

                                     Attorneys for Plaintiff Donald Kooker




                                     89
